Exhibit 10.30

 

 

 

LOAN AGREEMENT

 

Dated as of December 20, 2019

 

By and Between

 

MILL STREET GARDENS, LLC,

 a Delaware limited liability company,

as Borrower,

 

and

 

INSURANCE STRATEGY FUNDING CORP. LLC,

 a Delaware limited liability company,

as Lender

 

Property:

 

Country Club Garden Apartments

50-82 Mill Street

Woburn, MA 01801

 

Loan Amount:  up to $35,000,000.00

 

 

 

 








TABLE OF CONTENTS

 

 

Page

ARTICLE I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION


1

Section 1.1

Definitions.


1

Section 1.2

Principles of Construction


19

ARTICLE II. THE LOAN


19

Section 2.1

The Loan.


19

Section 2.2

Payment Terms.


20

Section 2.3

Default and Acceleration


21

Section 2.4

Late Charge


21

Section 2.5

Default Rate Applied upon Non-Payment


21

Section 2.6

Prepayment.


22

Section 2.7

Limitation on Interest


23

Section 2.8

Additional Advance


23

ARTICLE III. REPRESENTATIONS AND WARRANTIES


24

Section 3.1

Organization.


24

Section 3.2

Validity of Documents.


24

Section 3.3

Litigation


25

Section 3.4

Agreements


25

Section 3.5

Consents


26

Section 3.6

ERISA


26

Section 3.7

OFAC


26

Section 3.8

Compliance


26

Section 3.9

Zoning


27

Section 3.10

Financial Information


27

Section 3.11

Casualty and Condemnation


27

Section 3.12

Assignment of Leases


27

Section 3.13

Insurance


27

Section 3.14

Licenses and Permits


27

Section 3.15

Flood Zone


28

Section 3.16

Status of Property.


28

Section 3.17

Leases.


29

 

 



 




 

Section 3.18

Filing and Recording Taxes


30

Section 3.19

Special Purpose Entity/Separateness.


30

Section 3.20

Solvency


30

Section 3.21

Organizational Chart


31

Section 3.22

Material Agreements


31

Section 3.23

No Other Debt


31

Section 3.24

No Bankruptcy Filing


31

Section 3.25

Full and Accurate Disclosure


31

Section 3.26

Foreign Person


31

Section 3.27

No Change in Facts or Circumstances; Disclosure


31

Section 3.28

Management Agreement


31

Section 3.29

Criminal Acts


31

Section 3.30

No Defaults


32

Section 3.31

Purchase Agreement


32

Section 3.32

Personal Property


32

Section 3.33

O&M Program


32

Section 3.34

REA


32

Section 3.35

Environmental Representations and Warranties


32

Section 3.36

Survival of Representations


33

ARTICLE IV. BORROWER COVENANTS


33

Section 4.1

Existence; Legal Requirements.


33

Section 4.2

Maintenance and Use of Property


34

Section 4.3

Waste


34

Section 4.4

Impositions.


34

Section 4.5

Liens and Encumbrances


35

Section 4.6

Litigation


35

Section 4.7

Access to Property


35

Section 4.8

Notice of Default


35

Section 4.9

Cooperate in Legal Proceedings


35

Section 4.10

Performance by Borrower


36

Section 4.11

Books and Records.


36

Section 4.12

Estoppel Certificates.


38

Section 4.13

ERISA.


38

 





ii



 

 

Section 4.14

OFAC.


39

Section 4.15

Leasing.


39

Section 4.16

Management Agreement.


41

Section 4.17

Payment for Labor and Materials.


42

Section 4.18

Debt Cancellation


42

Section 4.19

No Joint Assessment


42

Section 4.20

Alterations


43

Section 4.21

Special Purpose Entity.


43

Section 4.22

Principal Place of Business; Chief Executive Office; Books and Records


44

Section 4.23

Material Agreements


45

Section 4.24

Personal Property


45

Section 4.25

Environmental Covenants.


45

Section 4.26

Development Parcel


47

Section 4.27

Required Repairs.


48

Section 4.28

Further Assurances


49

ARTICLE V. RESERVE FUNDS


49

Section 5.1

Tax and Insurance Deposits.


49

Section 5.2

Intentionally Omitted.


50

Section 5.3

Operating Expense Reserve.


50

Section 5.4

Excess Cash Flow Reserve


51

Section 5.5

Capital Expenditure Reserve.


51

Section 5.6

Intentionally Omitted.


53

Section 5.7

Reserve Funds Generally.


53

ARTICLE VI. INSURANCE, CASUALTY AND CONDEMNATION


54

Section 6.1

Insurance.


54

Section 6.2

Casualty and Condemnation.


58

Section 6.3

Restoration.


59

ARTICLE VII. NO SALE OR ENCUMBRANCE


63

Section 7.1

Transfers.


63

ARTICLE VIII. DEFAULTS


65

Section 8.1

Events of Default


65

Section 8.2

Remedies


67

 





 



 

 

Section 8.3

Duration of Events of Default


67

ARTICLE IX. PARTICIPATION AND SALE OF LOAN


68

Section 9.1

Assignment by Lender


68

ARTICLE X. EXCULPATION


68

Section 10.1

Exculpation.


68

ARTICLE XI. CASH MANAGEMENT


71

Section 11.1

Clearing Account.


71

Section 11.2

Cash Management Account.


72

Section 11.3

Rights on Default


75

Section 11.4

Payments Received Under Cash Management Agreement


75

ARTICLE XII. Servicer


75

Section 12.1

Servicer.


75

ARTICLE XIII. MISCELLANEOUS


76

Section 13.1

Successors and Assigns; Terminology


76

Section 13.2

Lender’s Discretion


76

Section 13.3

Applicable Law; Consent to Jurisdiction


76

Section 13.4

Waiver of Jury Trial


77

Section 13.5

Modification


78

Section 13.6

Notices


78

Section 13.7

Headings


79

Section 13.8

Severability


79

Section 13.9

Preferences


79

Section 13.10

Usury Savings Clause


79

Section 13.11

Right to Deal


80

Section 13.12

Waiver of Notice


80

Section 13.13

Remedies of Borrower


80

Section 13.14

Expenses


80

Section 13.15

Schedules and Exhibits Incorporated


81

Section 13.16

No Joint Venture or Partnership; No Third Party Beneficiaries.


81

Section 13.17

Publicity


81

Section 13.18

Waiver of Marshalling of Assets


82

Section 13.19

Waiver of Offsets/Defenses/Counterclaims


82

Section 13.20

Conflict; Construction of Documents; Reliance


82

 





 



 

 

Section 13.21

Brokers and Financial Advisors


82

Section 13.22

Prior Agreements


83

Section 13.23

Liability of Borrower


83

Section 13.24

Joint and Several Liability


83

Section 13.25

Counterparts


83

Section 13.26

Time Of The Essence


83

Section 13.27

No Merger


83

 

Schedules and Exhibits

 

Schedule 3.22 – Material Agreements

Schedule 4.27 – Required Repairs

 

Exhibit A – Rent Roll

Exhibit B – Organizational Chart

Exhibit C – O&M Program

Exhibit D – Development Access Easement Area

 

 



 



 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (as amended, restated, replaced, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of December 20, 2019
(the “Execution Date”), by and between INSURANCE STRATEGY FUNDING CORP. LLC, a
Delaware limited liability company, having an address at c/o J.P. Morgan Asset
Management, 277 Park Avenue, 9th Floor, New York, New York 10017 (together with
its successors and assigns, “Lender”), and MILL STREET GARDENS, LLC, a Delaware
limited liability company, having an address at c/o The Hamilton Company, 39
Brighton Ave., Boston, MA 02134 (“Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE I.  DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1      Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Accrual Period” means the period commencing on the first (1st) day of a
calendar month and ending on the last day of such calendar month; provided that
if this Agreement is dated as of any date other than the first (1st) day of a
month, the first Accrual Period shall (i) consist of only the Closing Date, if
the Closing Date is the last day of a month, and (ii) otherwise commence on the
Closing Date and end on the last day of the calendar month in which Closing Date
occurs.

“Act” shall have the meaning set forth in Section 4.21(b) hereof.

“Additional Advance” shall have the meaning set forth in Section 2.8 hereof.

“Affiliate” shall mean, with respect to any Person, (i) in the case of any such
Person which is a partnership or limited liability company, any general partner
or managing member in such partnership or limited liability company,
respectively, (ii) any other Person which is directly or indirectly
Controlled  by, Controls or is under common Control (as each is hereinafter
defined) with such Person or one or more of the Persons referred to in the
preceding clause (i), and (iii) any other Person who is a senior executive
officer, director or trustee of such Person or any Person

 



 



 

 

referred to in the preceding clauses (i) and (ii); provided, however, in no
event shall the Lender or any of its Affiliates be an Affiliate of Borrower.

“Affiliated Manager” shall mean any managing agent of the Property in which
Borrower, Guarantor, or any Affiliate of such entities has, directly or
indirectly, any legal, beneficial or economic interest.

“Agreement” shall have the meaning set forth in the Introductory paragraph.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean an amount equal to 5% of the outstanding
principal amount of the Loan.

“Annual Budget” shall have the meaning set forth in Section 4.11(c) hereof.

“Applicable Interest Rate” shall mean, with respect to each Accrual Period, an
interest rate per annum equal to (i) with respect to the Initial Advance,
3.586%, and (ii) with respect to each Additional Advance, the greater of (A) the
sum of the market loan spread and the interpolated (based on the remaining term
of this Loan) US Treasury rate (each as determined by Lender in its reasonable
discretion at the time of funding of such Additional Advance in accordance with
the terms and conditions as set forth herein) and (B) 3.500%.  Lender shall
notify Borrower of the Applicable Interest Rate relating to each Additional
Advance no less than two (2) Business Days prior to the date Lender funds any
such Additional Advance, and Lender’s determination thereof shall be conclusive,
absent manifest error.

“Approved Accounting Method” shall mean GAAP, federal tax basis accounting
(consistently applied) or such other method of accounting, consistently applied,
as may be reasonably acceptable to Lender.

“Approved Annual Budget” shall have the meaning set forth in Section 4.11(c)
hereof.

“Assignment of Leases and Rents” shall mean that certain first priority
Assignment of Leases and Rents, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Assignment of Management Agreement” shall mean an Assignment of Property
Management Agreement among Lender, Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all applicable case law, rules and regulations from time to time
promulgated thereunder, to the extent applicable.





2



 

 

“Borrower” shall have the meaning set forth in the Introductory paragraph
hereof.

“Borrower’s Constituents” shall mean the Persons who hold any direct or indirect
interest in Borrower, irrespective of the number of tiers through which such
interests are held, including without limitation the partners, members,
shareholders, trustees and beneficiaries of Borrower, and each of their
respective direct and indirect constituents (provided however, that unless
otherwise expressly stated herein, representations and covenants herein
pertaining to Borrower’s Constituents do not apply with respect to Persons who
both (i) hold no managerial or controlling position or interest in Borrower or
in any entity that directly or indirectly Controls Borrower, and (ii) whose only
direct and indirect interests in Borrower are as holders of publicly traded
shares and/or limited partnership interests aggregating less than twenty percent
(20%) of the direct or indirect equity in Borrower).

“Borrower Party” or “Borrower Parties” shall mean, individually and
collectively, as the context may require, Borrower and Guarantor.

“Broker” shall have the meaning set forth in Section 13.21 hereof.

“Business Day” shall mean any day of the year other than (a) Saturday, Sunday,
(b) a day on which banks in the City of New York are authorized or required by
law to remain closed, or (c) a day on which the New York Stock Exchange is
closed.

“Cash Management Account” shall have the meaning set forth in Section 11.2(a)
hereof.

“Cash Management Activation Notice” shall mean a written notice from Lender or
its servicer to the Clearing Bank stating that a Trigger Period has commenced
and instructing the Clearing Bank to transfer all available funds in the
Clearing Account to the Cash Management Account in accordance with the Clearing
Account Agreement.

“Cash Management Bank” shall have the meaning set forth in Section 11.2(a)
hereof.

“Cash Management Deactivation Notice” shall mean a written notice from Lender or
its servicer to the Clearing Bank stating that Trigger Period no longer exists
and instructing the Clearing Bank to transfer all available funds in the
Clearing Account to an account designated by Borrower in accordance with the
Clearing Account Agreement.

 “Cash Management Provisions” shall mean the representations, covenants and
other terms and conditions of this Agreement and the other Loan Documents
(including, without limitation, the Clearing Account Agreement) related to, in
each case, cash management and/or other related matters (including, without
limitation, Article XI hereof).

“Casualty” shall have the meaning set forth in Section 6.2.1 hereof.

“Casualty Consultant” shall have the meaning set forth in Section 6.3(b) hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.3(b) hereof.

“Clearing Account” shall have the meaning set forth in Section 11.1(a) hereof.





3



 

 

“Clearing Account Agreement” shall have the meaning set forth in Section 11.1(a)
hereof.

“Clearing Bank” shall have the meaning set forth in Section 11.1(a) hereof.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall have the meaning set forth in Section 3.6(a) hereof.

“Condemnation” shall mean a temporary or permanent taking by reason of any
condemnation or similar eminent domain proceeding or by grant or conveyance in
lieu of condemnation or eminent domain.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.3(b)
hereof.

“Control” and the correlative terms “controlled by” and “controlling” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies of the business and affairs of the entity
in question by reason of the ownership of beneficial interests, by contract,  or
otherwise, or if the entity in question is a (x) limited lability company, by
being the manager of such limited liability company, (y) a trust, by being the
trustee of such trust, or (z) a partnership, by being the general partner of
such partnership.

“Creditors Rights Laws” shall mean any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to its debts
or debtors.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Security Instrument or any other Loan Document, including,
without limitation, all amounts required to be deposited into the Reserve
Accounts.

“Debt Service” shall mean, with respect to any particular period of time, a
constant payment calculated based on the amount of principal and interest that
would be due and payable under this Agreement and the Note assuming an
amortization period of twenty-five (25) years.

“Debt Service Coverage Ratio” shall mean a ratio in which as of any date of
determination by Lender: (A) the numerator is the Underwritten Net Operating
Income of the Property for the immediately preceding twelve (12) month period,
and (B) the denominator is the Debt Service to be due and payable during the
preceding twelve (12) month period.  The Debt Service Coverage Ratio shall be
calculated by Lender in good faith and shall be final absent manifest error.

“Debt Yield” shall mean, as of any date of calculation, a ratio conveyed as a
percentage in which: (i) the numerator is Underwritten Net Operating Income and
(ii) the denominator is the then outstanding principal balance of the Loan.  The
Debt Yield shall be calculated by Lender in good faith and shall be final absent
manifest error.





4



 

 

“Decision” means that certain City of Woburn Board of Appeals Finding and
Decision on Application for Comprehensive Permit dated June 21, 2017, and filed
with the Woburn City Clerk June 21, 2017, as may be amended either (i) with
deviations from the June 21, 2017 version that would not materially and
adversely affect the use, value or operations of the Property or (ii) as
otherwise reasonably approved by Lender.

“Default Rate” shall mean a per annum interest rate equal to the lesser of (i)
five percent (5%) per annum above the Applicable Interest Rate and (ii) the
Maximum Legal Rate.

“Depository” shall mean, collectively, Lender, or any servicer or financial
institution that Lender may from time to time designate.

 “Development” shall mean the development of the Development Parcel by
Development Parcel Owner in accordance with the Decision.

“Development Access Easement Area” shall mean an area on the Property
substantially the same as that area depicted on Exhibit D labeled as the
“Proposed Access Easement” and as described in the Decision.

“Development Parcel” shall mean, collectively, the contiguous parcels of real
property with addresses of 43 Rear Mill Street and 53, 59 and 61 Mill Street,
Woburn, MA (including certain parcels without assigned addresses, but otherwise
known as lots 1 and 5 on Woburn Zoning Map 39, Block 11), owned by Development
Parcel Owner.

“Development Parcel Owner” shall mean an Affiliate of Borrower that owns the
Development Parcel, and its successors and assigns.

“Environmental Condition” shall mean (A) any presence of Hazardous Substances in
violation of any applicable Governmental Regulations relating to Hazardous
Substances on the Property not expressly disclosed in the Environmental Reports
or (B) any disposal, escape, seepage, leakage, spillage, discharge, emission or
release of any Hazardous Substance at, from or affecting the Property in
violation of any Governmental Regulations.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement given by Borrower and Guarantor to Lender and dated as of the date
hereof.

“Environmental Law” shall mean any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law, relating to protection of human health or the environment, relating to
Hazardous Substances, relating to liability for or costs of other actual or
threatened danger to human health or the environment.  The term “Environmental
Law” includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues: the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act;





5



 

 

the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide and
Rodenticide Act; the Endangered Species Act; the National Environmental Policy
Act; and the River and Harbors Appropriation Act.  The term “Environmental Law”
also includes, but is not limited to, any present and future federal, state and
local laws, statutes ordinances, rules, regulations and the like, as well as
common law: conditioning transfer of property upon a negative declaration or
other approval of a governmental authority of the environmental condition of the
Property; requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; imposing conditions or requirements in connection
with permits or other authorization for lawful activity; or otherwise related to
Hazardous Substances on, about or under the Property.

“Environmental Liens” shall have the meaning set forth in Section 4.25(a)
hereof.

“Environmental Report” shall have the meaning set forth in Section 3.35 hereof.

“ERISA” shall have the meaning set forth in Section 3.6(a) hereof.

“Event of Default” shall have the meaning set forth in Section 8.1 hereof.

“Excess Cash Flow Account” shall have the meaning set forth in Section 5.4
hereof.

“Execution Date” shall have the meaning set forth in the Introductory paragraph
hereof.

“Existing Leases” shall have the meaning set forth in Section 3.17(a) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Governmental Authority” shall mean any national, state or local government
(whether domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law having jurisdiction over the Property or Borrower Parties,
as applicable.

“Governmental Regulations” shall means, collectively, the provisions of all
permits and licenses and all statutes, laws (including any health or safety law
governing Borrower, its business, operations, property, assets or equipment, or
the Property), ordinances, rules, requirements, resolutions, policy statements,
orders and regulations of any Governmental Authority having jurisdiction over
Borrower or the Property or any part thereof and interpretations thereof now or
hereafter applicable to, or bearing on, the construction, development,
maintenance, use, operation, sale, financing or leasing of the Property or any
part thereof, or any adjoining vaults, sidewalks, streets, ways, parking areas
or driveways, or the formation, existence, business or good standing of
Borrower, including, without limitation, those relating to land use,
subdivision, zoning, occupational health and safety, earthquake hazard
reduction, if any, building and fire codes, pollution or protection of the
environment, including, without limitation, laws relating to the





6



 

 

Americans with Disabilities Act of 1990, the Fair Housing Amendments Act of
1988, all state and local laws and ordinances related to handicapped access and
all rules, regulations, and orders issued pursuant thereto including, without
limitation, the ADA Accessibility Guidelines for Buildings and Facilities, the
Interstate Land Sales Full Disclosure Act 15 U.S.C. Section 1701, et seq., laws
relating to emissions, discharges, releases or threatened releases of Hazardous
Substances into the environment (including, ambient air, surface water,
groundwater, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Substances.

“Guarantor” shall mean New England Realty Associates Limited Partnership, a
Massachusetts limited partnership, and any successor to and/or replacement of
any of the foregoing Person, in each case, pursuant to and in accordance with
the applicable terms and conditions of the Loan Documents.

“Guaranty” shall mean that certain Guaranty executed by Guarantor and dated as
of the date hereof.

“Hazardous Substances” shall mean all materials and substances now or hereafter
subject to any Governmental Regulations that pertain to hazardous substances or
hazardous materials, including, without limitation, (i) all substances which are
designated pursuant to Section 311(b)(2)(A) of the Federal Water Pollution
Control Act (“FWPCA”), 33 U.S.C. § 1251 et seq., (ii) any element, compound,
mixture, solution, or substance which is designated pursuant to Section 102 of
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq., (iii) any hazardous waste having the
characteristics which are identified under or listed pursuant to Section 3001 of
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., (iv) any
toxic pollutant listed under Section 307(a) of FWPCA, (v) any hazardous air
pollutant which is listed under Section 112 of the Clean Air Act, 42 U.S.C.
§ 7401 et seq., (vi) any imminently hazardous chemical substance or mixture with
respect to which action has been taken pursuant to Section 7 of the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., (vii) “hazardous materials”
within the meaning of the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1802 et seq., (viii) petroleum or petroleum by-products, (ix) asbestos and any
asbestos containing materials, (x) any radioactive material or substance, (xi)
all toxic wastes, hazardous wastes and hazardous substances as defined by, used
in, controlled by, or subject to all implementing regulations adopted and
publications promulgated pursuant to the foregoing statutes, (xii) bacteria,
mold or fungus, and (xiii) any other hazardous or toxic substance or pollutant
identified in or regulated under any other applicable federal, state or local
Governmental Regulations (including, without limitation, all applicable state,
regional, county, municipal and local environmental, sanitation and health,
conservation and pollution, waste disposal and control, clean air and water
laws, codes, rules and regulations, to the extent applicable to the
Property).  Notwithstanding the foregoing, Hazardous Substances shall not
include cleaning and similar supplies used in the ordinary maintenance and
repair of the Property and used, stored or disposed of in compliance with all
Governmental Regulations.

“Impositions” shall mean  (i) all taxes, assessments, vault, water and sewer
rents, rates, charges and assessments, levies, inspection and license fees and
other governmental and quasi-governmental charges, general and special, ordinary
and extraordinary, foreseen and unforeseen, heretofore or hereafter assessed,
levied or otherwise imposed against or upon, or which may





7



 

 

become a Lien upon, the Property, or any portion thereof, including, without
limitation, any taxes with respect to the Rents and Profits or arising in
respect of the occupancy, use or possession of the Real Estate and Improvements,
(ii) income taxes, franchise taxes, and other taxes owing by Borrower the
non-payment of which would result in a Lien against the Property or otherwise
diminish or impair the security of the Security Instrument and (iii) all taxes,
charges, filing, registration, and recording fees, excises and levies imposed
upon Lender by reason of or in connection with the execution, delivery and/or
recording of the Loan Documents or the ownership of the Security Instrument or
any Security Instrument supplemental thereto, any security instrument with
respect to any equipment or any instrument of further assurance, and all
corporate, stamp and other taxes required to be paid in connection with the
Obligations (excluding, however, income taxes of Lender).

“Improvements”  shall have the meaning ascribed to such term in the Security
Instrument.

“Indebtedness” shall mean, for any Person, any indebtedness or other similar
obligation for which such Person is obligated (directly or indirectly, by
contract, operation of law or otherwise), including, without limitation, (i) all
indebtedness of such Person for borrowed money, for amounts actually drawn under
a letter of credit, or for the deferred purchase price of property for which
such Person or its assets is liable, (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person by contract and/or as a guaranteed payment
(including, without limitation, any such amounts required to be paid to partners
and/or as a preferred or special dividend, including any mandatory redemption of
shares or interests), (iv) all indebtedness incurred and/or guaranteed by such
Person, directly or indirectly (including, without limitation, contractual
obligations of such Person), (v) all obligations under leases that constitute
capital leases for which such Person is liable, (vi) all obligations of such
Person under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person is liable contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person otherwise assures a creditor against loss and (vii) any
property-assessed clean energy loans or similar indebtedness, including, without
limitation, if such loans or indebtedness are made or otherwise provided by any
Governmental Authority and/or secured or repaid (directly or indirectly) by any
taxes or similar assessments.

“Initial Advance” shall mean $31,000,000.00, funded as of the date hereof.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(e) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.3(b) hereof

“Late Charge” shall have the meaning set forth in Section 2.4 hereof.

“Lease” shall mean all leases and all other agreements for possession of all or
any portion of the Property, including all of the same now or hereafter
existing, and all extensions, modifications, amendments, expansions and renewals
of any of the same and all Lease Guaranties.

“Lease Guaranty” shall mean every guarantee of any obligation under any Lease,
including all modifications and amendments to such guaranties.





8



 

 

“Leasing Activity” shall have the meaning set forth in Section 4.15(b) hereof.

“Leasing Guidelines” shall have the meaning set forth in Section 4.15(c) hereof.

“Leasing Status Report” shall have the meaning set forth in Section 4.11(e)
hereof.

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all Permits, authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower,
Guarantor or the Property or any part thereof, including, without limitation,
any which may (i) require repairs, modifications or alterations in or to the
Property or any part thereof, or (ii) in any way limit the use and enjoyment
thereof.

“Lender” shall have the meaning set forth in the Introductory paragraph hereof.

“Lender-Approved Lease Form” shall have the meaning set forth in Section 3.17(f)
hereof.

“Lien” shall mean, with respect to the Property, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, the Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“LLC Agreement” shall have the meaning set forth in Section 4.21(b) hereof.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases and Rents, the Assignment of
Management Agreement, the Guaranty and all other documents executed and/or
delivered in connection with the Loan, as each of the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“Losses” shall mean any and all losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including but not limited to strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, amounts paid in settlement, foreseeable consequential damages,
litigation costs and reasonable attorneys’ fees, in the case of each of the
foregoing, of whatever kind or nature and whether or not incurred in connection
with any judicial or administrative proceedings, actions, claims, suits,
judgments or awards.

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other





9



 

 

services with respect to the Property, as the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.

“Manager” shall mean The Hamilton Company, Inc., a Massachusetts corporation or
such other entity selected as the manager of the Property in accordance with the
terms of this Agreement or the other Loan Documents.

“Material Action” shall mean, with respect to any Person, to institute
proceedings to have such Person be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against such Person
or file a petition seeking, or consent to, reorganization or relief with respect
to such Person under any applicable federal, state, local or foreign law
relating to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of such Person or a
substantial part of its property, or take any action to consolidate or merge
such Person with or into any other Person, or take any action to divide,
dissolve or liquidate such Person, or make any assignment for the benefit of
creditors of such Person, or sell all or substantially all of such Person’s
assets, or admit in writing such Person’s inability to pay its debts generally
as they become due, or declare or effectuate a moratorium on the payment of any
obligation, or take action in furtherance of any such action.

“Material Adverse Effect” shall mean a material adverse effect on (i) the
Property, (ii) the business, profits, management, operations or condition
(financial or otherwise) of Borrower, Guarantor or the Property, (iii) the
enforceability, validity, perfection or priority of the lien of this Agreement,
the Note, the Security Instrument, the other Loan Documents or the Environmental
Indemnity, or (iv) the ability of Borrower and/or Guarantor to perform its
obligations under this Agreement, the Note, the Security Instrument, the other
Loan Documents or the Environmental Indemnity.

“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property (other than the Management Agreement and the
Leases), (i) under which there is an obligation of Borrower to pay more than
$175,000 per annum, (ii) the termination of which would materially adversely
affect the Property or the operation thereof, or (iii) which is not terminable
by the owner of the Property upon thirty (30) days’ or less notice without
payment of a termination fee.

“Maturity Date” shall mean the earliest to occur of (i) the Scheduled Maturity
Date and (ii) the date the Debt is accelerated and becomes due and payable
pursuant to the terms of the Loan Documents.

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan, whether or not an action against Borrower
shall have been commenced, and if commenced, whether or not a judgment against
Borrower shall have been obtained.





10



 

 

“Member” shall have the meaning set forth in Section 4.21(b) hereof.

“Monthly Debt Service Payment Amount”  shall mean (i) for the Monthly Payment
Date occurring in February, 2020 and for each Payment Date occurring thereafter
up to and including the Monthly Payment Date occurring in January, 2025, (x)
prior to the funding of any Additional Advance by Lender, a payment equal to
$92,638.33, and (y) following the funding of any portion of the Additional
Advance by Lender, a payment equal to the amount of interest which has accrued
on the Principal Amount (inclusive of any Additional Advance funded by Lender)
during the preceding Accrual Period computed at the Applicable Interest Rate and
(ii) for the Monthly Payment Date occurring in February, 2025 and for each
Monthly Payment Date occurring thereafter, (x) in the event that no portion of
the Additional Advance has been funded by Lender, a constant monthly payment of
interest and principal in an amount equal to $140,696.30, and (y) in the event
any of the Additional Advance has been funded by Lender, a payment in an amount
equal to the sum of (A) $140,696.30 and (B) (1) with respect to the initial
funding of an Additional Advance by Lender, an amount of principal and interest
determined by Lender sufficient to fully amortize such initial funded Additional
Advance at the Applicable Interest Rate based on the number of months equal to
three hundred sixty (360) less the number of full Accrual Periods that elapsed
from the Accrual Period occurring January, 2025 through and including the date
of the funding of such initial Additional Advance, which shall be final and
conclusive absent manifest error, and (2) if applicable, with respect to the
second funding of an Additional Advance by Lender, an amount of principal and
interest determined by Lender sufficient to fully amortize such second funded
Additional Advance at the Applicable Interest Rate based on the number of months
equal to three hundred sixty (360) less the number of full Accrual Periods that
elapsed from the Accrual Period occurring January, 2025 through and including
the date of the funding of second initial Additional Advance, which shall be
final and conclusive absent manifest error.

“Monthly Operating Expense Deposit” shall have the meaning set forth in
Section 5.3(a) hereof.

“Monthly Payment Date” shall mean the first  (1st) day of each calendar month
prior to the Maturity Date commencing on February 1, 2020 and continuing through
and including the Scheduled Maturity Date.

“Net Proceeds” shall have the meaning set forth in Section 6.3(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.3(b)
hereof.

“NewReal” shall mean NewReal, Inc., a Massachusetts corporation.

“Note” shall mean that certain Promissory Note dated as of the date hereof in
the principal amount of up to $35,000,000.00, made by Borrower in favor of
Lender, as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time.

“O&M Program” shall have the meaning set forth in Section 4.25(c) hereof.

“Obligations” shall have the meaning ascribed to such term in the Security
Instrument.





11



 

 

“OFAC” shall have the meaning set forth in Section 3.7 hereof.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by Responsible Officer of Borrower.

“Operating Expense Advance” shall have the meaning set forth in Section 5.3(c)
hereof.

“Operating Expense Reserve Account” shall have the meaning set forth in
Section 5.3(a) hereof.

“Operating Expense Reserve Fund” shall have the meaning set forth in Section
5.3(a) hereof.

“PACE Loan” shall mean any assessment, bond, loan, financing, or other debt
incurred pursuant to “property assessed clean energy, “special energy financing
district,” or similar provisions of applicable laws.

“Permits” shall mean all necessary certificates, licenses, permits, franchises,
trade names, certificates of occupancy, consents, and other approvals
(governmental and otherwise) required under applicable Legal Requirements for
the operation of the Property and the conduct of Borrower’s business (including,
without limitation, all required zoning, building code, land use, environmental,
public assembly and other similar permits or approvals).

“Permitted Encumbrances” shall mean, collectively, (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy relating to the Property or any
part thereof, (c) Liens, if any, for taxes imposed by any Governmental Authority
not yet delinquent, other than Liens securing a PACE Loan, and (d) such other
title and survey exceptions as Lender has approved or may approve in writing in
Lender’s sole discretion; provided that, none of which items (a) through (d),
individually or in the aggregate, materially interferes with the value, current
use or operation of the Property or the security intended to be provided by the
Security Instrument or with the current ability of the Property to generate net
cash flow sufficient to service the Loan or Borrower’s ability to pay and
perform the Obligations under the Loan Documents when they become due.

“Permitted Equipment Leases” shall mean equipment leases or other similar
instruments or agreements entered into with respect to the Personal Property;
provided, that, in each case, such equipment leases or similar instruments or
agreements (i) are entered into on commercially reasonable terms and conditions
in the ordinary course of Borrower’s business and (ii) relate to Personal
Property which is (A) used in connection with the operation and maintenance of
the Property in the ordinary course of Borrower’s business and (B) readily
replaceable without material interference or interruption to the operation of
the Property.

“Permitted Transfer” shall mean any of the following:  (a) any transfer,
directly as a result of the death of a natural person, of stock, membership
interests, partnership interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto; and (c)  transfers by and





12



 

 

among Ronald Brown and the spouse, siblings, children or grandchildren of Ronald
Brown (or a trust for the benefit of any such Persons); and (c) Transfers made
in accordance with the express terms and conditions of Section 7.1(d) hereof;
provided in each case the Transfer Conditions (defined herein) are satisfied.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any nongovernmental entity or Governmental Authority.

“Personal Property” shall have the meaning ascribed to such term in the Security
Instrument.

“Policies” and “Policy”  shall have the meaning set forth in Section 6.1(c)
hereof.

“Prepayment Date” shall mean the actual date of prepayment of the Loan to the
extent permitted by, and in accordance with, the terms of this Agreement.

“Prepayment Notice” shall have the meaning set forth in Section 2.6(a) hereof.

“Prepayment Premium” shall mean a prepayment consideration amount equal to the
greater of (x) 1% of the Principal Amount and (y) the Yield Maintenance Premium.
The calculation of the Prepayment Premium shall be made by Lender in accordance
with this Agreement in good faith and shall, absent manifest error, be final,
conclusive and binding upon Borrower.

“Principal Amount” shall mean as of the date of determination by Lender, the
principal amount of the Loan outstanding.

“Prohibited Person” shall mean any person or entity:

(a)        listed in the Annex to, or otherwise subject to the provisions of,
the Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”);

(b)        that is owned or controlled by, or acting for or on behalf of, any
Person or entity that is listed to the Annex to, or is otherwise subject to the
provisions of, the Executive Order;

(c)        with whom Lender is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including the
Executive Order;

(d)        who commits, threatens or conspires to commit or supports “Terrorism”
as defined in the Executive Order; or

(e)        that is named as a “Specially Designated National and Blocked Person”
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets





13



 

 

Control at its official website, www.ustreas.gov/offices/enforcement/ofac or at
any replacement website or other replacement official publication of such list;
or who is an Affiliate of or affiliated with a Person or entity listed above.

“Property” shall mean, each parcel of real property, the Improvements thereon
and all Personal Property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to the Property and
Improvements, as more particularly described in Article I of the Security
Instrument and referred to therein as the “Property”.

“Property Condition Report” shall mean that certain Property Condition Report
for Mortgage Financing Purposes by CBRE, dated September 16, 2019 with Project
Number PC91158874, as certified to Lender or its Affiliate.

“Qualified Insurer” shall have the meaning set forth in Section 6.1(c) hereof.

“REA” shall mean, individually or collectively (as the context requires), each
reciprocal easement or similar agreement affecting the Property (if any), any
amendment, restatement, replacement or other modification thereof, any future
reciprocal easement or similar agreement affecting the Property entered into in
accordance with the applicable terms and conditions hereof and any amendment,
restatement, replacement or other modification thereof.

“Rent Roll” shall have the meaning set forth in Section 3.17(a) hereof.

“Rents and Profits” shall have the meaning ascribed to such term in the Security
Instrument.

“Required Control Parties” shall mean each of (i) Sally E. Michael; (ii) Robert
Somma; (iii) Jameson Brown; (iv) Ronald Brown; and (v) Harley Brown, each an
individual.

“Required Repairs” shall have the meaning set forth in Section 4.27(a) hereof.

“Reserve Accounts” shall mean the Cash Management Account, the Clearing Account,
the Tax and Insurance Reserve Account, the Capital Expenditure Reserve Account,
the Excess Cash Flow Account, the Operating Expense Reserve Account  and any
other account established by this Agreement or the other Loan Documents.

“Responsible Officer” means with respect to a Person, the chairman of the board,
president, chief operating officer, chief financial officer, treasurer or vice
president of such Person or such other similar officer of such Person reasonably
acceptable to Lender.

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property (or any
portion thereof), the completion of the repair and restoration of the Property
(or applicable portion thereof) to the substantially same condition (including,
but not limited to, the same number and type of units) the Property (or
applicable portion thereof) was in immediately prior to such Casualty or
Condemnation, with such alterations therefore as may be reasonably approved by
Lender and in accordance with all Governmental Regulations.





14



 

 

“Restricted Party” shall mean Borrower, Guarantor, any Affiliated Manager, or
any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of Borrower, Guarantor, any Affiliated
Manager or any non-member manager.

“Satisfactory Search Results” shall mean the results of Lender’s customary
credit history check, litigation, lien, bankruptcy, judgment and other similar
searches with respect to the applicable transferee and its applicable
affiliates, in each case, (i) revealing no matters which would have a Material
Adverse Effect and (ii) yielding results which are otherwise acceptable to
Lender in its reasonable discretion.  Borrower shall pay all of Lender’s costs,
fees and expenses in connection with the foregoing and, notwithstanding the
forgoing, no such search results shall constitute “Satisfactory Search Results”
until such costs, fees and expenses are paid in full.

“Scheduled Maturity Date” shall mean January 1, 2035.

“Security Deposits” shall mean any advance deposits or any other deposits
collected with respect to the Property, whether in the form of cash, letter(s)
of credit or other cash equivalents (including, without limitation, such
deposits made in connection with any Lease).

“Security Instrument” shall mean the Mortgage Deed, Assignment of Leases and
Rents and Security Agreement dated the date hereof in the principal amount of up
to $35,000,000.00, given by Borrower, as mortgagor, for the benefit of Lender,
as mortgagee, covering the fee estate of Borrower in the Property.

“SFHA” shall have the meaning set forth in Section 6.1(a) hereof.

“Special Member” shall have the meaning set forth in Section 4.21(b) hereof.

“Special Purpose Entity” a Person, other than a natural person, which, since the
date of its formation and at all times prior to, on and after the date thereof,
has not and shall not:

(i)         engage in any business or activity other than the ownership,
operation and maintenance of the Property, and activities incidental thereto;

(ii)        acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the ownership, leasing,
maintenance and operation of the Property;

(iii)      merge into or consolidate with any Person, or divide, dissolve,
terminate, liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure except as
expressly permitted by this Agreement;

(iv)       fail to observe all organizational formalities, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or amend, modify, terminate or fail to comply
with the provisions of its organizational documents (provided, that, such
organizational documents may be amended or modified to the extent that, in
addition to the satisfaction of the requirements related thereto set forth





15



 

 

therein, Lender’s prior written consent is first obtained, such consent not to
be unreasonably withheld, conditioned or delayed);

(v)        own any subsidiary, or make any investment in, any Person;

(vi)       commingle its funds or assets with the funds or assets of any other
Person;

(vii)      incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date invoiced and paid on or prior to such date,
and/or (C) Permitted Equipment Leases; provided however, the aggregate amount of
the indebtedness described in (B) and (C) shall not exceed at any time two
percent (2%) of the outstanding principal amount of the Debt.  No Indebtedness
other than the Debt may be secured (senior, subordinate or pari passu) by the
Property;

(viii)    fail to maintain all of its books, records, financial statements and
bank accounts separate from those of any other Person (including, without
limitation, any Affiliates).  Borrower’s assets have not and will not be listed
as assets on the financial statement of any other Person; provided, however,
that Borrower’s assets may be included in a consolidated financial statement of
its Affiliates provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of Borrower and
such Affiliates and to indicate that Borrower’s assets and credit are not
available to satisfy the debts and other obligations of such Affiliates or any
other Person and (ii) such assets shall be listed on Borrower’s own separate
balance sheet;

(ix)       enter into any contract or agreement with any partner, member,
shareholder, principal or Affiliate, except, in each case, upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm’s-length basis with unaffiliated third parties;

(x)        maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

(xi)       assume or guaranty the debts of any other Person, hold itself out to
be responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;

(xii)      make any loans or advances to any Person;

(xiii)    fail to file its own tax returns (unless prohibited by applicable
Legal Requirements from doing so or unless it files consolidated returns in
accordance with applicable law);

(xiv)     fail to (A) hold itself out to the public and identify itself, in each
case, as a legal entity separate and distinct from any other Person and not as a
division or part of any





16



 

 

other Person, (B) conduct its business solely in its own name, (C) hold its
assets in its own name or (D) correct any known misunderstanding regarding its
separate identity;

(xv)      fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (to the extent there exists sufficient cash
flow from the Property to do so);

(xvi)     without the prior unanimous written consent of all of its partners,
shareholders or members, as applicable, the prior unanimous written consent of
its board of directors or managers, as applicable (a) file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any Creditors Rights Laws, (b) seek or consent to the appointment of a receiver,
liquidator or any similar official, (c) take any action that might cause such
entity to become insolvent, (d) make an assignment for the benefit of creditors
or (e) take any Material Action with respect to Borrower;

(xvii)    fail to allocate shared expenses (including, without limitation,
shared office space), if any, or fail to use separate stationery, invoices and
checks, if applicable;

(xviii)  fail to pay its own liabilities (including, without limitation,
salaries of its own employees) from its own funds or fail to maintain a
sufficient number of employees in Borrower’s reasonable discretion in light of
its contemplated business operations (in each case to the extent there exists
sufficient cash flow from the Property to do so);

(xix)     acquire obligations or securities of its partners, members,
shareholders or other Affiliates, as applicable; or

(xx)      identify in writing its partners, members, shareholders or other
Affiliates, as applicable, as a division or part of it.

“Survey” shall mean that certain ALTA/NSPS Land Title Survey of the Property
dated November 21, 2019 and updated November 26, 2019, by R.E. Cameron &
Associates, Inc., and certified to Lender.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 5.1(a) hereof.

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement.

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy or
policies in the form acceptable to Lender issued with respect to the Property
and insuring the lien of the Security Instrument, together with such
endorsements and affirmative coverage as Lender may require.

“Transfer” shall have the meaning set forth in Section 7.1(b) hereof.

“Treasury Yield” shall mean a yield determined by Lender by reference to the
most recent Federal Reserve Statistical Release H.15 (519) (or any successor or
substitute publication of the





17



 

 

Federal Reserve Board) that has become publicly available at least two (2)
Business Days prior to the Prepayment Date, and shall be the most recent weekly
average yield to maturity (expressed as a rate per annum) under the caption
“Treasury Constant Maturities” for the year corresponding to the remaining
average life of the Loan, as determined by Lender, through the ninetieth (90th)
day preceding the Scheduled Maturity Date had the Loan not been prepaid,
converted to a mortgage equivalent yield, plus 50 basis points.  If no such
“Treasury Constant Maturities” shall exactly correspond to such remaining
average life of the Loan, as determined by Lender, yields for the two most
closely corresponding published “Treasury Constant Maturities” shall be used to
interpolate a single yield on a straight-line basis (rounding, in the case of
relevant periods, to the nearest month).  The Treasury Yield shall be computed
to the fifth decimal place and then rounded to the fourth decimal point.

“Trigger Event” shall mean the occurrence of any of the foregoing:

(a)        an Event of Default; or

(b)        the Debt Service Coverage Ratio for one calendar quarter falls below
1.05x calculated using the then Underwritten Net Operating Income.

“Trigger Period” shall mean a period commencing upon the occurrence of a Trigger
Event and ending upon the occurrence of the applicable Trigger Termination
Event. Notwithstanding the foregoing, a Trigger Period shall not be deemed to
expire in the event that a Trigger Period then exists for any other reason.

“Trigger Termination Event” shall mean the occurrence of any of the foregoing as
it relates to the applicable Trigger Event:

(a)        if the Trigger Event is caused by the events described in clause (a)
of the definition of Trigger Event, the acceptance by Lender of a cure of such
Event of Default or the waiver thereof by Lender (which (x) cure Lender is not
obligated to accept and may reject or accept in its sole and absolute discretion
and (y) waiver Lender is not obligated to grant and may choose to not so grant
in its sole and absolute discretion); or

(b)        if the Trigger Event is caused by the events described in clause (b)
of the definition of Trigger Event, the Debt Service Coverage Ratio remaining at
or above 1.10x  for one full calendar quarter calculated using the then
Underwritten Net Operating Income.

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2015 (Pub. L. 114-1, 129 Stat. 3).

“Underwritten Net Operating Income” shall mean as determined by Lender in its
reasonable discretion, (X) the sum of (i) all rents for occupied units received
by Borrower from third-party tenants at the Property for the immediately
preceding twelve (12) month period as shown on the operating statements
delivered to Lender pursuant to the terms hereof, adjusted to reflect deductions
for: (a) a vacancy factor equal to the greater of 5% or actual vacancy at the
Property and (b) credit loss and concessions factors based on the same preceding
twelve (12) month period, and (ii) other normal and ordinary income received by
Borrower with respect to the Property during the same twelve (12) month period,
in each case subject to Lender’s standard





18



 

 

adjustments, minus (Y) actual operating expenses with respect to the Property
for the immediately preceding twelve (12) month period, subject to Lender’s
standard adjustments, including, but not limited to, for non-reoccurring
expenses, imminent increases in operating expenses, real estate tax
reassessments, and replacement reserves.  The Underwritten Net Operating Income
shall be calculated by Lender in good faith and in its reasonable discretion
using the reports and information from the Property delivered by Borrower as
required hereunder, and shall be final absent manifest error.

“Work Charge” shall have the meaning set forth in Section 4.17(a) hereof.

“Yield Maintenance Premium” shall mean an amount, not less than zero, equal to
the amount by which the sum of the respective present values of each of the
remaining scheduled payments of principal and interest (including any final
payment of the Principal Amount) which would have been payable hereunder through
and including the ninetieth (90th) day preceding the Scheduled Maturity Date had
the Loan not been prepaid exceeds the then outstanding Principal Amount of the
Loan on the date immediately prior to such Prepayment Date.  Present values
shall be computed by Lender in accordance with its customary accounting
practices using a discount rate equal to the Treasury Yield for the remaining
average life of the Loan, as determined by Lender, through the ninetieth (90th)
day preceding the Scheduled Maturity Date had the Loan not been prepaid.

Section 1.2      Principles of Construction.  All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified.  Any reference in this Agreement or in any other Loan Document or the
Environmental Indemnity to any Loan Document or the Environmental Indemnity
shall be deemed to mean such Loan Document or Environmental Indemnity (as
applicable) as the same may hereafter be amended, modified, supplemented,
extended, replaced and/or restated from time to time (and, in the case of any
note or other instrument, to any instrument issued in substitution
therefor).  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II.  THE LOAN

Section 2.1      The Loan.

2.1.1     Loan Commitment; Disbursement to Borrower.  Except as expressly and
specifically set forth herein, Lender has no obligation or other commitment to
loan any funds to Borrower or otherwise make disbursements to
Borrower.  Borrower hereby waives any right Borrower may have to make any claim
to the contrary.

2.1.2     Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.

2.1.3     Single Disbursement to Borrower.  Borrower shall receive only one
disbursement hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the





19



 

 

Loan may not be reborrowed; provided that subject to the terms and conditions
hereof, including without limitation, Borrower’s satisfaction of the Additional
Advance Conditions (defined below) in accordance with Section 2.8 hereof, Lender
shall fund the Additional Advance in accordance with the terms and conditions
hereof.

2.1.4     The Note.  The Loan shall be evidenced by the Note and shall be repaid
in accordance with the terms of this Agreement and the Note.

Section 2.2      Payment Terms.

(a)        The Principal Amount shall be paid by Borrower to Lender together
with interest at the Applicable Interest Rate, subject to the provisions of
Section 2.6 hereof, as follows:

(i)         If this Agreement is dated as of a date other than the first (1st)
day of a calendar month, a payment shall be due from Borrower to Lender on the
Closing Date on account of all interest, at the Applicable Interest Rate,
scheduled to accrue on the Principal Amount from and after the Closing Date
through and including the last day of the current Accrual Period.

(ii)        On each Monthly Payment Date, Borrower shall make a payment to
Lender in the amount of the Monthly Debt Service Payment Amount.  Each payment
shall be applied first to interest accrued during the Accrual Period immediately
preceding the Monthly Payment Date and then to the Principal Amount.

(iii)      The remaining balance of the Principal Amount, all accrued interest,
and all other portions of the Obligations remaining unpaid on the Scheduled
Maturity Date shall be due and payable on the Scheduled Maturity Date (unless
accelerated by Lender or prepaid in accordance with the provisions of Section
2.6 hereof, in which case the aforesaid sums described in this clause (iii)
shall be payable on the Maturity Date or the Prepayment Date, as applicable).

(iv)       Interest on the Principal Amount (whether at the Applicable Interest
Rate or the Default Rate) shall be calculated on the basis of a three hundred
sixty (360) day year, based on twelve (12) thirty (30) day months.

(b)        All payments, whether of principal, interest or otherwise, due
hereunder and under any of the Loan Documents shall be paid by wire transfer of
immediately available federal funds to the following account of Lender, unless
otherwise directed by Lender in writing:

 

ABA Number:

121-000-248

Bank Name:

Wells Fargo Bank, N.A.

Account Number:

4125996728

Account Name:

Insurance Strategy Funding Corp, LLC

Reference:

Country Club Apartments

 

 





20



 

 

Any wire transfer received by Lender after 2:00 p.m. New York City time shall be
deemed received on the next succeeding Business Day.

(c)        Unless payments are made in the required amount in immediately
available funds at the place where the Note is payable, remittances in payment
of all or any part of the Obligations shall not, regardless of any receipt or
credit issued therefor, constitute payment until the required amount is actually
received by Lender in funds immediately available at the place where the Note is
payable (or any other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower) and shall be made
and accepted subject to the condition that any check or draft may be handled for
collection in accordance with the practice of the collecting bank or banks.

Section 2.3      Default and Acceleration.  If any payment required herein is
not paid on the date when due (subject to all applicable notice and cure period
hereunder) or during the continuance of any other Event of Default, (a) the
whole of the Principal Amount, (b) interest, including interest at the Default
Rate, Late Charges and other sums, as provided in this Agreement or the other
Loan Documents, (c) all other monies agreed or provided to be paid by Borrower
in this Agreement or the other Loan Documents, (d) all sums advanced pursuant to
this Agreement or the Security Instrument to protect and preserve the Property
and the lien and the security interest created thereby, and (e) all sums
advanced and costs and expenses incurred by Lender in connection with the
administration or enforcement of the Loan Documents or the Obligations or any
part thereof, any renewal, extension or change of or substitution for the
Obligations or any part thereof, or the acquisition or perfection of the
security therefor, whether made or incurred at the request of Borrower or Lender
shall without notice become immediately due and payable at the option of Lender.

Section 2.4      Late Charge.  In the event that any payment provided for herein
(excluding the payment due on the Maturity Date) shall become overdue for a
period of five (5) calendar days or more, a late charge equal to the lesser of
(x) five cents (.05¢) for each dollar of the amount so overdue and (y) the
maximum amount permitted by applicable law (the “Late Charge”) shall become
immediately due to Lender as liquidated damages, and not as a penalty, and as a
reasonable estimate of Lender’s additional administrative expenses, the exact
amount of which would be impossible to ascertain, and such sum shall, until
paid, be part of the Obligations secured by the Security Instrument and the
other Loan Documents.  Application of the Late Charge shall not be construed as
a consent by Lender to an extension of time for any payment, as a waiver of any
default that may be related to such or any other overdue payment or of any other
default or as a waiver of any other right or remedy of Lender hereunder, at law
or in equity.

Section 2.5      Default Rate Applied upon Non-Payment.  In the event that any
payment due hereunder is not paid in full when due and such nonpayment continues
beyond expiration of any applicable notice and/or cure period, or the
Obligations are not paid in full on the Maturity Date, or such earlier date as
the Obligations may become due hereunder, the entire Principal Amount and all of
the Obligations (including, to the extent permitted by applicable law, any
portion thereof which constitutes accrued and unpaid interest, but excluding any
accrued but unpaid Late Charges), shall accrue interest until all payments past
due hereunder are fully paid at a rate of interest equal to the Default Rate.





21



 

 

Section 2.6      Prepayment.

(a)        Provided no Event of Default exists, the Loan may be prepaid, in
whole, but not in part, upon: (i) not less than thirty (30) days’ prior written
notice to Lender specifying the Business Day on which prepayment is to be made
(the “Prepayment Notice”), which Prepayment Notice shall be revocable on or
prior to the date that is five (5) Business Days prior to the scheduled date for
such prepayment, provided that in all events Borrower shall pay any reasonable
and actual out-of-pocket costs incurred by Lender in connection with any such
revocation; (ii) payment of the Principal Amount and all accrued and unpaid
interest on the Principal Amount of the Loan to and including the day
immediately prior to the Prepayment Date; (iii) payment of all other sums then
due under this Agreement, the Note, the Security Instrument and the other Loan
Documents; and (iv) if the Prepayment Date occurs prior to the one hundred
eightieth (180th) day preceding the Scheduled Maturity Date, payment of the
Prepayment Premium.  Lender shall not be obligated to accept any prepayment of
the Loan unless it is accompanied by all sums due in connection therewith.  The
calculation of the Prepayment Premium shall be made by Lender in accordance with
this Agreement in its sole and absolute discretion and shall, absent manifest
error, be final, conclusive and binding upon Borrower.

(b)        Borrower hereby acknowledges that Lender would not make the Loan
without full and complete assurance by Borrower of its agreement to pay the
monthly payments as hereinabove provided, and Borrower’s further agreement not
to prepay all or any part of the Principal Amount prior to the Scheduled
Maturity Date, except on the terms expressly set forth in this Agreement.  In
consideration of the foregoing, if, as a result of an Event of Default hereunder
or under the Security Instrument or any of the other Loan Documents, Lender
shall declare the Loan due and payable, in whole or in part, in accordance with
Lender’s rights under this Agreement or any of the other Loan Documents, then
Borrower shall pay to Lender on the date of such acceleration, in addition to
all other amounts due Lender, an amount equal to the Prepayment Premium.  Except
as expressly set forth in this Agreement, Borrower hereby waives any rights
Borrower may have to prepay the Loan without charge and agrees to pay the
Prepayment Premium upon any prepayment of the Loan prior to the Scheduled
Maturity Date, whether voluntary, pursuant to any such acceleration or
otherwise.  Borrower hereby acknowledges that if such acceleration shall result
from an Event of Default, it shall be presumed, for purposes of imposing the
Prepayment Premium, and conclusively deemed to be a willful and deliberate
attempt by Borrower to avoid the payment of the Prepayment Premium or the
limitations on prepayment herein contained and the Prepayment Premium shall
constitute liquidated damages, and not a penalty, as a reasonable estimate of
Lender’s loss (the exact amount of which damages would be impossible to
ascertain) as a consequence of the breach of the Borrower’s covenant not to
prepay the Principal Amount and other Obligations, other than as specifically
permitted herein.

(c)        Any such Prepayment Premium (whether voluntary, pursuant to any
acceleration or otherwise) shall constitute a portion of the Loan and the
Obligations evidenced hereby and secured by the Security Instrument or the other
Loan Documents.  Nothing herein shall constitute a waiver by Lender of any right
it may have to specifically enforce the terms of repayment of the Loan and the
Obligations set forth herein, in the





22



 

 

Security Instrument and in the other Loan Documents.  The foregoing provisions
shall be deemed to apply, without limitation, to any prepayment of the Loan
prior to the Scheduled Maturity Date in connection with (i) any reinstatement of
any or all of the Loan Documents under any foreclosure proceedings, (ii) any
right of redemption, or (iii) the consummation of any foreclosure sale, whether
or not such prepayment is made by or on behalf of Borrower or otherwise and
whether or not any such prepayment is made pursuant to rights granted at law or
in equity.

(d)        Notwithstanding the foregoing, provided no Event of Default shall
have occurred and be continuing hereunder, no Prepayment Premium shall be due in
connection with any prepayment (i) resulting from the application of casualty or
condemnation proceeds to the Loan in accordance with the terms of the Security
Instrument, or (ii) made during the last one hundred eighty (180) days prior to
the Scheduled Maturity Date.

Section 2.7     Limitation on Interest.  The agreements made by Borrower with
respect to this Agreement, the Note and the other Loan Documents are expressly
limited so that in no event shall the amount of interest received, charged or
contracted for by Lender exceed the highest lawful amount of interest
permissible under the laws applicable to the Loan.  If at any time performance
of any provision of this Agreement, the Note or the other Loan Documents results
in the highest lawful rate of interest permissible under applicable laws being
exceeded, then the amount of interest received, charged or contracted for by
Lender shall automatically and without further action by any party be deemed to
have been reduced to the highest lawful amount of interest then permissible
under applicable laws.  If Lender shall ever receive, charge or contract for, as
interest, an amount which is unlawful, at Lender’s election, the amount of
unlawful interest shall be refunded to Borrower (if actually paid) or applied to
reduce the then unpaid Loan Amount.  To the fullest extent permitted by
applicable laws, any amounts contracted for, charged or received under the Loan
Documents included for the purpose of determining whether the Interest Rate
would exceed the highest lawful rate shall be calculated by allocating and
spreading such interest to and over the full stated term of the Loan.

Section 2.8      Additional Advance.  On or after the date that is six (6)
calendar months from the date hereof, Borrower shall be entitled to an
additional funding of Loan proceeds of an amount up to $4,000,000.00 (the
“Additional Advance”), pursuant to the following terms and conditions:

(a)        Upon Borrower’s satisfaction of the Additional Advance Conditions
(defined below), Lender shall fund the Additional Advance to Borrower on or
before ten (10) Business Days thereof in accordance with the terms hereof,
which, once funded, shall constitute part of the Obligations.  Interest on the
Additional Advance shall begin to accrue in accordance with the terms of the
Loan Documents on the day that Lender funds the Additional Advance.  Under no
circumstance shall Borrower be entitled to receive or Lender be obligated to
advance any funds in excess of the Additional Advance.  Notwithstanding the
foregoing, and regardless of Borrower’s satisfaction of the Additional Advance
Conditions, on February 1, 2023 (the “Additional Advance Termination Date”),
Borrower’s ability to obtain the Additional Advance shall terminate and Lender
shall have no obligation to fund the Additional Advance,.





23



 

 

(b)        The term “Additional Advance Conditions” shall mean that with respect
to any disbursement of the Additional Advance, (i) prior to the Additional
Advance Termination Date Borrower has provided Lender with Borrower’s written
request for the Additional Advance (the date of such request, the “Request
Date”); (ii) no Trigger Period, or any event which Borrower has notice from
Lender, that with the passage of time, would cause a Trigger Period, shall have
occurred and remain uncured on the Request Date or on the date Lender funds the
Additional Advance (the “Advance Date”); (iii) on the Request Date and on the
Advance Date, the Debt Service Coverage Ratio, adjusted to reflect a debt
constant of the amount of principal and interest that would be due and payable
under this Agreement and the Note assuming an amortization of twenty-five  (25)
years and taking into account the Additional Advance, is greater than or equal
to 1.30x; (iv) on the Request Date and on the Advance Date, the Debt Yield for
the Property, taking into account the Additional Advance, is greater than or
equal to 7.75%; (v) Lender’s internal asset management has approved the
Additional Advance (applying substantially the same underwriting criteria used
to approve the Initial Advance); and (vi) if required by Lender, Borrower has
provided a date down endorsement to Lender’s Title Insurance Policy in
connection with the Additional Advance to ensure Lender’s continuing first lien
for the entire outstanding Principal Amount (including the Additional Advance)
on the Property.

(c)        Notwithstanding the foregoing, Borrower shall have the right to
receive the Additional Advance in up to two (2) disbursements (provided that no
such individual disbursement shall be for less than $1,000,000.00, and both
disbursements, in the aggregate shall not exceed $4,000,000.00), subject to
Borrower’s satisfaction of the Additional Advance Conditions with respect to
each such disbursement.

ARTICLE III.  REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as of the date hereof that:

Section 3.1      Organization.

(a)        Borrower (i) is duly organized, validly existing and is in good
standing under the laws of the state of its formation, (ii) is duly qualified to
transact business and is in good standing  and in the State, and (iii) has all
necessary licenses, authorizations, registrations, permits and/or approvals,
governmental and otherwise,  and full power and authority to own, operate and
lease the Property and to carry on its business as presently conducted.

(b)        Borrower has full power, authority and legal right to mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey the Property
pursuant to the terms hereof and to keep and observe all of the terms of this
Agreement, the Note, the Security Instrument, the other Loan Documents and the
Environmental Indemnity on Borrower’s part to be performed.

Section 3.2      Validity of Documents.

(a)        The execution, delivery and performance of this Agreement, the Note,
the Security Instrument, the other Loan Documents and the Environmental
Indemnity by





24



 

 

Borrower and Guarantor and the borrowing evidenced by the Note and this
Agreement (i) are within the power and authority of such parties; (ii) have been
authorized by all requisite organizational action of such parties; (iii) have
received all necessary approvals and consents, corporate, governmental or
otherwise; (iv) will not violate, conflict with, result in a breach of or
constitute (with notice or lapse of time, or both) a material default under any
provision of law, any order or judgment of any court or Governmental Authority,
any license, certificate or other approval required to operate the Property, any
applicable organizational documents, or any applicable indenture, agreement or
other instrument, including, without limitation, the Management Agreement; (v)
will not result in the creation or imposition of any lien, charge or encumbrance
whatsoever upon any of its assets, except the lien and security interest created
hereby and by the other Loan Documents; and (vi) will not require any
authorization or license from, or any filing with, any Governmental Authority
(except for the recordation of the Security Instrument and the Assignment of
Leases and Rents in appropriate land records in the State and except for Uniform
Commercial Code filings relating to the security interest created hereby).

(b)        This Agreement, the Note, the Security Instrument, the other Loan
Documents and the Environmental Indemnity have been duly executed and delivered
by Borrower and Guarantor and constitute valid and binding obligations of
Borrower which are enforceable in accordance with their terms (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)).

(c)        This Agreement, the Note, the Security Instrument, the other Loan
Documents and the Environmental Indemnity constitute the legal, valid and
binding obligations of Borrower and Guarantor.  The Loan Documents and the
Environmental Indemnity are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Guarantor, including the defense of
usury, nor would the operation of any of the terms of the Loan Documents or the
Environmental Indemnity, or the exercise of any right thereunder, render the
Loan Documents or the Environmental Indemnity unenforceable (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Creditors Rights Laws, and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law)).  Neither Borrower nor Guarantor has asserted any right of
rescission, set-off, counterclaim or defense with respect to the Loan Documents
or the Environmental Indemnity.

Section 3.3     Litigation.  Neither Borrower nor any of Borrower’s Constituents
is involved in any litigation, arbitration, or other proceeding or governmental
investigation pending which if determined adversely would materially adversely
affect Borrower’s ability to perform in accordance with the Loan Documents or
the Environmental Indemnity.

Section 3.4      Agreements.  Borrower is not in default with respect to any
order or decree of any court or any order, regulation or demand of any
Governmental Authority, which default would be reasonably likely to materially
and adversely affect the condition (financial or other) or operations of the
Property or Borrower or Borrower’s ability to perform its obligations hereunder





25



 

 

or under the Loan Documents or the Environmental Indemnity.  Borrower has
complied in all material respects with all requirements of all instruments and
agreements affecting the Property, whether or not of record, including without
limitation all covenants and agreements by and between Borrower and any
governmental or regulatory agency pertaining to the development, use or
operation of the Property.

Section 3.5     Consents.  No consent, approval, authorization or order of any
court or Governmental Authority is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this Agreement or
any of the other Loan Documents or the Environmental Indemnity or the
consummation of the transactions contemplated hereby or thereby, other than
those which have been obtained by Borrower.

Section 3.6      ERISA.  As of the date hereof, (i) Borrower does not sponsor,
is not obligated to contribute to and is not an “employee benefit plan,” as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), subject to Title I of ERISA or Section 4975 of the
Internal Revenue Code of 1986, as amended (the “Code”), (ii) none of the assets
of Borrower constitutes “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101, (iii) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA, and (iv) transactions by or
with Borrower are not subject to any statute, rule or regulation regulating
investments of, or fiduciary obligations with respect to, “governmental plans”
within the meaning of Section 3(32) of ERISA.

Section 3.7      OFAC.  As of the date hereof, Borrower and each of its
Affiliates (i) is not be a Prohibited Person and (ii) is in full compliance with
all applicable orders, rules, regulations and recommendations of The Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury.  Borrower has performed reasonable due diligence to insure that
(a) none of the funds or other assets of Borrower and Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any
Prohibited Person; (b) no Prohibited Person has any interest of any nature
whatsoever in Borrower or Guarantor, as applicable, with the result that the
investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower or Guarantor, as applicable, have been derived
from, or are the proceeds of, any unlawful activity, including money laundering,
terrorism or terrorism activities, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law, or may cause the Property
to be subject to forfeiture or seizure.

Section 3.8      Compliance.  The Improvements and their use comply in all
material respects with (and no notices of violation have been received in
connection with) all laws, ordinances, orders, covenants, conditions and
restrictions and other requirements relating to land and building design and
construction, use and maintenance, that may now or hereafter pertain to or
affect the Property or any part of the Property or the use thereof, including,
without limitation, planning, zoning, subdivision, environmental, air quality,
flood hazard, fire safety, handicapped facilities, building, health, fire,
traffic, safety, wetlands, coastal and other governmental or regulatory rules,
laws, ordinances, statutes, codes and requirements applicable to the Property,
including permits, licenses and/or certificates that may be necessary from time
to time to comply with any of the these requirements.





26



 

 

Section 3.9      Zoning.  The zoning approval for the Property is not dependent
upon the ownership or use of any property which is not encumbered by the
Security Instrument.

Section 3.10   Financial Information.  All financial statements, including,
without limitation, the statements of cash flow and income and operating
expense, that have been delivered to Lender in respect of the Property and/or in
connection with the Loan (i) are true, complete and correct in all material
respects as of the date of such reports, (ii) accurately represent the financial
condition of the Property as of the date of such reports in all material
respects, and (iii) have been prepared in accordance with the Approved
Accounting Method throughout the periods covered.  Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and which are, individually or in the aggregate,
would  have a materially adverse effect on the Property or the operation
thereof, except as referred to or reflected in the most recent financial
statements of Borrower delivered to Lender.  Since the date of such financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in the financial statements.

Section 3.11    Casualty and Condemnation.  Except as expressly approved by
Lender in writing, no Casualty or damage to any part of the Property that would
cost more than $50,000 to restore or replace has occurred which has not been
fully restored or replaced.  No part of the Property has been taken in
Condemnation or other similar proceeding or transferred in lieu of Condemnation,
nor has Borrower received notice of any proposed Condemnation or other similar
proceeding affecting the Property.  No Condemnation or other proceeding has been
commenced, is pending or, to Borrower’s best knowledge, is contemplated with
respect to all or any portion of the Property or for the relocation of roadways
providing access to the Property.

Section 3.12    Assignment of Leases.  Pursuant to the Assignment of Leases,
Borrower has assigned the Leases and the Rents and Profits to Lender.  Borrower
acknowledges that it is permitted to collect certain of the Rents and Profits
pursuant to a revocable license as set forth in the Assignment of Leases.  No
Person other than Lender has any interest in or assignment of the Leases or any
portion of the Rents and Profits due and payable or to become due and payable
thereunder.

Section 3.13   Insurance.  Borrower has obtained and has delivered to Lender
evidence of all of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement.  No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

Section 3.14   Licenses and Permits.  All Permits and all other authorizations,
permits, licenses, including, without limitation liquor licenses, if any, and
operating permits, required by any Governmental Authority for the use, occupancy
and operation of the Property in the manner in which the Property is currently
being used, occupied and operated have been obtained, paid for and are in full
force and effect and, to the knowledge of Borrower, all Tenants have such
permits and approvals as are required by any Governmental Authority for the use,
occupancy and operation of the premises demised under their respective
Leases.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, any representation and warranty made by





27



 

 

Borrower regarding compliance with laws by any tenant under a Lease or any such
tenant’s use or occupancy of the Property, is expressly limited to Borrower’s
actual knowledge (without a duty of investigation by Borrower, other than as may
be a part of Borrower’s ordinary course of business).

Section 3.15    Flood Zone.  Except as may be shown on the Survey, none of the
Improvements on the Property is located in an area identified by the Federal
Emergency Management Agency as a special flood hazard area.

Section 3.16    Status of Property.

(a)        The Property is served by all utilities required for the current or
contemplated use thereof.  All utility service is provided by public utilities
and the Property has accepted or is equipped to accept such utility service. The
Property is served by public water and sewer systems.

(b)        Except as set forth on the Survey, all public roads and streets
necessary for service of and access to the Property for the current or
contemplated use thereof have been completed, are serviceable and all-weather
and are physically and legally open for use by the public.  Except as set forth
on the Survey, the Property has either direct access to such public roads or
streets or access to such public roads or streets by virtue of a perpetual
easement or similar agreement inuring in favor of Borrower and any subsequent
owners of the Property.

(c)        Except as set forth in the Property Condition Report, the Property is
free from damage caused by fire or other casualty.  Except as set forth in the
Property Condition Report, the Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

(d)        All costs and expenses of any and all labor, materials, supplies and
equipment used in the construction of the Improvements have been paid in full. 
Except as set forth in Lender’s Title Insurance Policy, there are no mechanics’
or similar liens or claims which have been filed for work, labor or material
(and no rights are outstanding that under applicable Legal Requirements could
give rise to any such liens) affecting the Property which are or may be prior to
or equal to the lien of the Security Instrument.

(e)        Borrower has paid in full for, and is the owner of, all furnishings,
fixtures and equipment (other than Tenants’ property) used in connection with
the operation of the Property, free and clear of any and all security interests,
liens or encumbrances, except the





28



 

 

lien and security interest created by this Agreement, the Note, the Security
Instrument and the other Loan Documents.

(f)        Except as set forth in the Environmental Report (as hereinafter
defined), all liquid and solid waste disposal, septic and sewer systems located
on the Property are in a good and safe condition and repair and in compliance
with all Legal Requirements.

(g)        Except as set forth on the Survey, all the Improvements lie wholly
within the boundaries and building restriction lines of the Property, and no
improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to affect the value or marketability of the Property except
those which are insured against by the Title Insurance Policy.

(h)        To the best of Borrower’s knowledge, there are no pending or proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.

(i)         Borrower has not (i) made, ordered or contracted for any
construction, repairs, alterations or improvements to be made on or to the
Property which have not been completed and paid for in full, (ii) ordered
materials for any such construction, repairs, alterations or improvements which
have not been paid for in full or (iii) attached any fixtures to the Property
which have not been paid for in full.  Except as set forth on the Survey or in
Lender’s Title Policy, there is no such construction, repairs, alterations or
improvements ongoing at the Property as of the Closing Date.  Except as set
forth in Lender’s Title Policy, there are no outstanding or disputed claims for
any Work Charges and there are no outstanding liens or security interests in
connection with any Work Charges.

Section 3.17    Leases.

(a)        The rent roll attached hereto as Exhibit A (the “Rent Roll”) is true,
correct and complete and there are no Leases affecting the Property except those
Leases identified on the Rent Roll (collectively, “Existing Leases”).  All
agreements between the landlord and Tenant or between the landlord and any
guarantor pertaining to any of such Leases are set forth in writing and are
reflected on the Rent Roll.

(b)        To Borrower’s knowledge, there are no defaults by Borrower under the
Existing Leases and Borrower has not received any written notice of a default
from a tenant under an Existing Lease, which default remains outstanding.  To
the best knowledge of Borrower, there are no defaults by any Tenants under the
Existing Leases nor by any guarantors under the existing Lease Guaranties.  The
Existing Leases, including the existing Lease Guaranties, are in full force and
effect.

(c)        To the best knowledge of Borrower, none of the Tenants now occupying
10% or more of the rentable space at the Property or having a current Lease
affecting 10%





29



 

 

or more of such rentable space is the subject of any bankruptcy, reorganization
or insolvency proceeding or any other debtor-creditor proceeding.

(d)        Other than as set forth on the Rent Roll, no Existing Lease may be
amended, terminated or canceled unilaterally by a Tenant, and no Tenant may be
released from its obligations, except in the event of material Casualty or
Condemnation.

(e)        Except only for rent and additional rent for the current month,
Borrower has not accepted any payment of rent more than one month in advance of
its due date, nor any security deposit in an amount exceeding one month’s rent.

(f)        Borrower has delivered to Lender a true, correct and complete copy of
the standard form of Lease used at the Property as of the date hereof (the
“Lender-Approved Lease Form”).

Section 3.18    Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by Borrower under applicable Requirements in connection with the transfer
of the Property to Borrower have been paid or are being paid simultaneously
herewith.  All mortgage, mortgage recording, stamp, intangible or other similar
tax required to be paid under applicable Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously
herewith.  All taxes and governmental assessments due and owing in respect of
the Property have been paid, or an escrow of funds in an amount sufficient to
cover such payments has been established hereunder or are insured against by the
Title Insurance Policy.

Section 3.19    Special Purpose Entity/Separateness.

(a)        Borrower is a Special Purpose Entity.

(b)        The Property has “single asset real estate” status as defined by
Section 101(51)(B) of the Bankruptcy Code.

(c)        The representations and warranties set forth in this Section 3.19
shall survive for so long as any amount remains payable to Lender under this
Agreement or any other Loan Document.

Section 3.20   Solvency.  Borrower (a) has not entered into the transaction
contemplated by this Agreement or any Loan Document or the Environmental
Indemnity with the actual intent to hinder, delay, or defraud any creditor and
(b) has received reasonably equivalent value in exchange for its obligations
under the Loan Documents and the Environmental Indemnity.  Giving effect to the
Loan, the fair saleable value of Borrower’s assets exceeds and will, immediately
following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  Borrower’s assets do not and, immediately following the
making of the Loan will not, constitute unreasonably small capital to carry out
its business as conducted or as proposed to be conducted.





30



 

 

Section 3.21    Organizational Chart.  The organizational chart attached as
Exhibit B hereto, relating to Borrower and certain Affiliates and other parties,
is true, complete and correct on and as of the date hereof and shows all Persons
holding direct or indirect ownership interests in Borrower.  Borrower has
delivered to Lender true and correct copies of all Borrower’s organizational
documents and except as expressly approved by Lender in writing, there have been
no changes in Borrower’s Constituents since the date that the Application was
executed by Borrower.

Section 3.22   Material Agreements.  Attached hereto as Schedule 3.22 is a list
of all Material Agreements, true and complete copies of each of which have been
delivered to Lender.

Section 3.23   No Other Debt.  Borrower has not borrowed or received debt
financing (other than permitted pursuant to this Agreement) that has not been
heretofore repaid in full.

Section 3.24    No Bankruptcy Filing.  Neither Borrower, nor any of Borrower’s
Constituents, is involved in any bankruptcy, reorganization, insolvency,
dissolution or liquidation proceeding, and to the best knowledge of Borrower, no
such proceeding is contemplated or threatened.

Section 3.25    Full and Accurate Disclosure.  No information contained in this
Agreement, the other Loan Documents or the Environmental Indemnity, or in any
written statement furnished by or on behalf of Borrower pursuant to the terms of
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in any material respect in light of the circumstances
under which they were made.  There is no fact or circumstance presently known to
Borrower which has not been disclosed to Lender and which materially adversely
affects, or is reasonably likely to materially adversely affect, the Property,
Borrower or its business, operations or condition (financial or otherwise).

Section 3.26    Foreign Person.  Neither Borrower nor any partner, member or
shareholder of Borrower is, and no legal or beneficial interest in a partner,
member or shareholder of Borrower is or will be held directly or indirectly by a
“foreign person” within the meaning of Sections 1445 and 7701 of the Code.

Section 3.27    No Change in Facts or Circumstances; Disclosure.  There has been
no material adverse change from the conditions shown in the Application or in
the materials submitted in connection with the Application or in the credit
rating or financial condition of Borrower or any of Borrower’s Constituents.

Section 3.28    Management Agreement.  Borrower has provided to Lender a true,
correct and complete copy of the Management Agreement.  The Management Agreement
is in full force and effect and no event of default has occurred thereunder nor
has any event under the Management Agreement occurred which, but for the giving
of notice, or passage of time, or both would be an event of default
thereunder.  All fees payable to Manager have been paid in full.

Section 3.29    Criminal Acts.  Neither Borrower nor any of Borrower’s
Constituents has been convicted of, or been indicted for, a felony criminal
offense.





31



 

 

Section 3.30   No Defaults.  Neither Borrower nor, to the best of Borrower’s
knowledge, any of Borrower’s Constituents is in default under any mortgage, deed
of trust, note, loan or credit agreement.

Section 3.31    Purchase Agreement.  Borrower has delivered to Lender a true and
complete copy of the Purchase Agreement and there exist no material documents or
instruments relating to the purchase of the Property other than those documents
and instruments that have been delivered to Lender.

Section 3.32    Personal Property.  Borrower owns the Personal Property free
from any lien, security interest, encumbrance or adverse claim, except as
otherwise expressly approved by Lender in writing.  The Personal Property has
not been used or bought for personal, family, or household purposes, but has
been bought and used solely for the purpose of carrying on Borrower’s business.

Section 3.33    O&M Program.  The O&M Program is in full force and effect and
Borrower has not received written notice of any default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.

Section 3.34    REA.  Each REA, if any, is in full force and effect and neither
Borrower nor, to Borrower’s knowledge, any other party to any REA, is in default
thereunder, and to the best of Borrower’s knowledge, there are no conditions
which, with the passage of time or the giving of notice, or both, would
constitute a default thereunder.

Section 3.35    Environmental Representations and Warranties.  Except as
otherwise disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan (such report is referred to as the
“Environmental Report”), (a) there are no Hazardous Substances or underground
storage tanks in, on, or under the Property, except those that are (i) in
compliance with Environmental Laws and with permits issued pursuant thereto (to
the extent such permits are required under Environmental Law), (ii) de-minimis
amounts necessary to operate the Property for the purposes set forth in this
Agreement which will not result in an environmental condition in, on or under
the Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) to the best of Borrower’s knowledge, there are no
past, present or threatened Releases of Hazardous Substances in, on, under or
from the Property which have not been fully remediated in accordance with
Environmental Law; (c) to the best of Borrower’s knowledge, there is no threat
of any Release of Hazardous Substances migrating to the Property; (d) to the
best of Borrower’s knowledge, there is no past or present non-compliance with
Environmental Laws, or with permits issued pursuant thereto, in connection with
the Property which has not been fully remediated in accordance with
Environmental Law; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person (including but not
limited to a Governmental Authority) relating to Hazardous Substances or
Remediation thereof, of possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; and (f) Borrower has truthfully and fully
disclosed to





32



 

 

Lender, in writing, any and all information relating to environmental conditions
in, on, under or from the Property that is known to Borrower and has provided to
Lender all information that is contained in Borrower’s files and records,
including, but not limited to, any reports relating to Hazardous Substances in,
on, under or from the Property and/or to the environmental condition of the
Property.

Section 3.36   Survival of Representations.  Borrower agrees that all of the
representations and warranties of Borrower set forth in this Article III and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower.  All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

ARTICLE IV.  BORROWER COVENANTS

From the date hereof and until payment and performance in full of all
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents or the earlier release of the lien of the Security
Instrument (and all related obligations) in accordance with the terms of this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

Section 4.1      Existence; Legal Requirements.

(a)        Borrower will continuously maintain (i) its existence and shall not
divide, dissolve or permit its dissolution, (ii) its rights to do business in
the State and (iii) its franchises and trade names, if any.

(b)        Borrower shall promptly comply and shall cause the Property to comply
with all Legal Requirements affecting the Property or the use thereof (which
such covenant shall be deemed to (i) include Environmental Laws and (ii) require
Borrower to keep all Permits in full force and effect).  Borrower shall give
prompt notice to Lender of the receipt by Borrower of any notice related to a
violation of any Legal Requirements and of the known commencement of any
proceedings or investigations which relate to compliance with Legal
Requirements.  After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal Requirement, provided that (i) no
Event of Default is continuing; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any instrument to which
Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all applicable
Legal Requirements; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (v) such proceeding shall suspend the
enforcement of the contested Legal Requirement against Borrower or the





33



 

 

Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or as may be requested by Lender in its reasonable discretion,
to insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith.  Lender may apply any such security
or part thereof, as necessary to cause compliance with such Legal Requirement at
any time when, in the judgment of Lender, the validity, applicability or
violation of such Legal Requirement is finally established or the Property (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

Section 4.2      Maintenance and Use of Property.  Borrower shall cause the
Property to be maintained in a good and safe condition and repair.  The
Improvements shall not be removed, demolished or materially altered without the
consent of Lender or as otherwise permitted pursuant to Section 4.20
hereof.  Borrower shall perform (or shall cause to be performed) the prompt
repair, replacement and/or rebuilding of any part of the Property which may be
destroyed by any Casualty, or become damaged, worn or dilapidated or which may
be affected by Condemnation or other proceeding of the character referred to in
Section 3.11 hereof and shall complete and pay for (or cause the completion and
payment for) any structure at any time in the process of construction or repair
on the Land.  Borrower shall operate the Property for the same uses as the
Property is currently operated and Borrower shall not, without the prior written
consent of Lender (i) change the use of the Property or (ii) initiate, join in,
acquiesce in, or consent to any change in any private restrictive covenant,
zoning law or other public or private restriction, limiting or defining the uses
which may be made of the Property or any part thereof.  If under applicable
zoning provisions the use of all or any portion of the Property is or shall
become a nonconforming use, Borrower will not cause or permit the nonconforming
use to be discontinued or the nonconforming Improvement to be abandoned without
the express written consent of Lender.

Section 4.3      Waste.  Borrower shall not commit or suffer any material,
physical waste of the Property or make any change in the use of the Property
which will in any way materially increase the risk of fire or other hazard
arising out of the operation of the Property, or take any action that might
invalidate or give cause for cancellation of any Policy, or do or permit to be
done thereon anything that may in any way impair the value of the Property in
any material way or the security for the Loan.  Borrower will not, without the
prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 4.4      Impositions.

(a)        Borrower shall pay (or cause to be paid) all Impositions now or
hereafter levied or assessed or imposed against the Property or any part thereof
as the same become due and payable; provided, however, during the continuance of
an Event of Default, Borrower’s obligation to directly pay Impositions shall be
suspended for so long as such Impositions are being paid by Depository (defined
below) from the Tax and Insurance Reserve Account (defined below) pursuant to
Section 5.1(b) hereof.  Borrower shall furnish to Lender receipts for the
payment of the Impositions prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Impositions in the event that such Impositions are being paid by





34



 

 

Depository from the Tax and Insurance Reserve Account pursuant to Section 5.1(b)
hereof).

(b)        After prior written notice to Lender, Borrower, at its own expense,
may contest (or permit to be contested) by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Impositions or any
other claim that can lead to a Lien against the Property, provided that (i) no
Event of Default is continuing; (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder and such
proceeding shall be permitted by and conducted in accordance with all applicable
Legal Requirements; (iii) neither the Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof pay the
amount of any such Impositions or claim, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Impositions or claim from the
Property; and (vi) Borrower shall furnish such security as may be required in
the proceeding, or deliver to Lender such reserve deposits as may be reasonably
requested by Lender, to insure the payment of any such Impositions or claim,
together with all interest and penalties thereon.  Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the reasonable judgment of Lender, the entitlement of such
claimant is established or the Property (or part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, canceled or lost or
there shall be any danger of the lien of the Security Instrument being primed by
any related lien.

Section 4.5      Liens and Encumbrances.  Without the prior written consent of
Lender, to be exercised in Lender’s sole and absolute discretion, other than the
Permitted Encumbrances, Borrower shall not create, place or allow to remain any
Liens on the Property.  If any Liens are recorded against the Property or any
part of the Property, Borrower shall obtain a discharge and release of any Liens
and Encumbrances within thirty (30) days after receipt of notice of their
existence.

Section 4.6     Litigation.  Borrower shall give prompt written notice to Lender
of any litigation or governmental proceedings pending or threatened in writing
against Borrower or Guarantor which might have a Material Adverse Effect.

Section 4.7     Access to Property.  Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof, subject to the rights of tenants under their respective Leases, at
reasonable hours upon reasonable advance notice.

Section 4.8      Notice of Default.  Borrower shall promptly advise Lender of
any material adverse change in Borrower’s and/or Guarantor’s condition
(financial or otherwise) or of the occurrence of any Event of Default of which
Borrower has knowledge.

Section 4.9      Cooperate in Legal Proceedings.  Borrower shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority





35



 

 

which may in any way affect the rights of Lender hereunder or any rights
obtained by Lender under any of the Note, the Security Instrument or the other
Loan Documents and, in connection therewith, and during an Event of Default that
is continuing or if any such proceedings could reasonably be expected to have a
Material Adverse Effect, permit Lender, at its election, to participate in any
such proceedings.

Section 4.10    Performance by Borrower.  Borrower hereby acknowledges and
agrees that Borrower’s observance, performance and fulfillment of each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents is a
material inducement to Lender in making the Loan.

Section 4.11    Books and Records.

(a)        Borrower shall keep and maintain or will cause to be kept and
maintained on a calendar year basis, in accordance with the Approved Accounting
Method, proper and accurate books, records and accounts in all material respects
reflecting all of the financial affairs of Borrower and all items of income and
expense in connection with the operation of the Property or in connection with
any services, equipment or furnishings provided in connection with the operation
of the Property, whether such income or expense be realized by Borrower or by
any other Person whatsoever excepting tenants unrelated to and unaffiliated with
Borrower who have leased from Borrower portions of the Property for the purpose
of occupying the same.

(b)        Within 120 days following the end of each calendar year,  Borrower
shall furnish Lender: (i) income statements, balance sheets and cash flow
statements of Borrower and the Property in similar form as provided to Lender in
connection with the closing of the Loan or otherwise reasonably satisfactory to
Lender (and during the continuance of an Event of Default, audited by a
certified public accountant reasonably satisfactory to Lender) and stating that
the same have been prepared in accordance with the Approved Accounting Method
and (ii) a detailed rent roll for the Property which shall list all expiring
Leases and the applicable lease expiration dates.

(c)        Within thirty  (30) days prior to the end of each calendar year,
Borrower shall furnish to Lender detailed operating and capital budgets with
respect to the Property for the following year (the “Annual Budget”), which such
Annual Budget shall (A) until the occurrence and continuance of a Trigger
Period, be provided to Lender for informational purposes and (B) after the
occurrence and during the continuance of a Trigger Period, not take effect until
approved by Lender (after such approval has been given in writing, such approved
budget shall be referred to herein as the “Approved Annual Budget”).  Until such
time that Lender approves a proposed Annual Budget, (1) to the extent that an
Approved Annual Budget does not exist for the immediately preceding calendar
year, all operating expenses of the Property for the then current calendar year
shall be deemed extraordinary expenses of the Property and shall be subject to
Lender’s prior written approval (not to be unreasonably withheld or delayed) and
(2) to the extent that an Approved Annual Budget exists for the immediately
preceding calendar year, such Approved Annual Budget shall apply to the then
current calendar year; provided, that such





36



 

 

Approved Annual Budget shall be adjusted to reflect actual increases in
Impositions, insurance premiums and utilities expenses.

(d)        Within thirty (30) days following the date that Borrower is required
to file any state or federal income tax returns, Borrower shall deliver to
Lender copies of such returns as filed with the applicable taxing authorities
together with evidence of the payment of all federal and state income taxes
required to be paid by Borrower.

(e)        Within thirty (30) days following the end of each calendar year,
Borrower shall deliver to Lender a “Leasing Status Report”, which shall include
(i) to the extent such information is not contained on the most recent rent roll
delivered to Lender, a list of each vacant space located in the Property, which
shall include the asking rent for each space, (ii) a summary of prospective
tenants for each vacant space, including a discussion of lease terms and a copy
of any letters of intent, if available, (iii) the status of any leased spaces
that will roll over within the six (6) month period following the date of the
applicable Leasing Status Report, including details with respect to whether the
current tenant has given notice of whether it intends to renew its Lease or
permit the termination of the same and, if applicable, the proposed renewal
terms; and (iv) copies of any and all new Leases, or amendment, modification,
termination or surrender of any Leases, together with any and all side letters,
licenses, letters of credit, guarantees and any other documentation executed in
connection with any such Leases entered into since the delivery of the last
Leasing Status Report from Borrower to Lender.

(f)        Within thirty (30) days following the end of each calendar quarter,
Borrower shall deliver to Lender (i) operating statements of the Property in
form and substance satisfactory to Lender, and (ii) a detailed rent roll for the
Property (which shall list all expiring Leases and the applicable Lease
expiration dates), together with a delinquency report each in substantially the
same form as delivered to Lender in connection with its underwriting of the Loan
or such other form as may be approved by Lender in its reasonable discretion.

(g)        Within ten (10) Business Days after Lender’s request, Borrower shall
deliver to Lender such additional financial information concerning Borrower
(including state and federal tax returns), any Guarantor and/or the Property as
may be reasonably requested by Lender.

(h)        Upon request from Lender (but not more often than once during any
calendar year, unless an Event of Default is continuing or in connection with
Lender exercising its rights pursuant to Article IX hereunder), Borrower shall
furnish in a timely manner to an accounting of all Security Deposits, including
the nature and type of Security Deposit, the name and identification number of
the accounts in which such Security Deposits are held (if applicable), such
details regarding any Security Deposit not held in the form of cash as Lender
may reasonably require, the name and address of the financial institutions in
which such Security Deposits are held or have been otherwise issued by and the
name of the Person to contact at such financial institution, along with any
authority or release necessary for Lender to obtain information regarding such
accounts or other information directly from such financial institutions.





37



 

 

(i)         Borrower agrees that all financial data and statements described in
this Section 4.11 to be delivered to Lender pursuant to this Agreement shall be
(a) complete and correct and present fairly the financial condition of the
applicable Person in all material respects and (b) accompanied by an Officer’s
Certificate from the Borrower’s chief financial officer, which certification
shall state that such financial statements meet the requirements set forth in
the first sentence of this Section 4.11.  Borrower shall be deemed to warrant
and represent that, as of the date of delivery of any such financial statement,
there has been no material adverse change in Borrower’s financial condition.

Section 4.12    Estoppel Certificates.

(a)        After request by Lender, Borrower shall within ten (10) Business Days
of such request, but not more frequently than two (2) times in any calendar year
(unless an Event of Default is continuing or in connection with Lender
exercising its rights pursuant to Article IX hereunder), furnish Lender with a
statement, duly acknowledged and certified by Borrower, setting forth (i)  the
original principal amount of the Note, (ii) the unpaid principal amount of the
Note, (iii) the Applicable Interest Rate, (iv) the date installments of interest
and/or principal (if applicable) were last paid, (v) any offsets or defenses to
the payment of the Debt, if any, claimed by Borrower, and (vi) to the best of
Borrower’s knowledge, that the Note, this Agreement, the Security Instrument and
the other Loan Documents are valid, legal and binding obligations and have not
been modified or if modified, giving particulars of such modification.

(b)        Borrower shall use commercially reasonable efforts to deliver to
Lender upon request, tenant estoppel certificates from each commercial Tenant
(if any) leasing space at the Property in form and substance reasonably
satisfactory to Lender provided that Borrower shall not be required to deliver
such certificates more frequently than two (2) times in any calendar year.

Section 4.13    ERISA.

(a)        Throughout the term of the Loan, (i) Borrower shall not sponsor and
shall not contribute to and shall not be an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the
Code, (ii) none of the assets of Borrower shall constitute “plan assets” of one
or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, (iii)
Borrower shall not be a “governmental plan” within the meaning of Section 3(32)
of ERISA, and (iv) transactions by or with Borrower shall not be subject to any
statute, rule or regulation regulating investments of, or fiduciary obligations
with respect to, “governmental plans” within the meaning of Section 3(32) of
ERISA.

(b)        Borrower shall not engage in any transaction which would cause any
obligation, or any action taken or to be taken, hereunder or under the other
Loan Documents (or the exercise by Lender of any of its rights under this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.





38



 

 

(c)        Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan but not more
frequently than two (2) times in any calendar year (unless an Event of Default
is continuing, or in connection with Lender exercising its rights pursuant to
Article IX hereunder, or if such certifications or other evidence is reasonably
necessary for Lender to confirm Lender’s compliance with applicable law to a
third party), as requested by Lender in its sole discretion, that Borrower is in
compliance with the covenants contained in this Section 4.13.

Section 4.14    OFAC.

(a)        At all times throughout the term of the Loan, Borrower and all of its
respective Affiliates shall (i) not be a Prohibited Person and (ii) be in full
compliance with OFAC of the U.S. Department of the Treasury.  Borrower shall
perform reasonable due diligence to insure that at all times throughout the term
of the Loan, including after giving effect to any Transfers permitted pursuant
to the Loan Documents, (a) none of the funds or other assets of Borrower and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Prohibited Person; (b) no Prohibited Person has any interest
of any nature whatsoever in Borrower or Guarantor, as applicable, with the
result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from, or are the proceeds of, any unlawful activity, including
money laundering, terrorism or terrorism activities, with the result that the
investment in Borrower or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law, or may
cause the Property to be subject to forfeiture or seizure.

(b)        Borrower shall deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan but not more
frequently than two (2) times in any calendar year (unless an Event of Default
is continuing, or in connection with Lender exercising its rights pursuant to
Article IX hereunder, or if such certifications or other evidence is reasonably
necessary for Lender to confirm Lender’s compliance with applicable law to a
third party), as requested by Lender in its sole discretion, that Borrower is in
compliance with the covenants contained in this Section 4.14.

Section 4.15    Leasing.

(a)        Borrower will (i) perform or cause to be performed the landlord’s
obligations under all Leases now or hereafter affecting the whole or any part of
the Property, (ii) enforce, short of termination, the performance by each tenant
under its respective Lease of all of said tenant’s material obligations
thereunder, and (iii) give Lender prompt written notice and a copy of any notice
of default, event of default, termination or cancellation sent or received by
Borrower with respect to any Lease (except for any default, termination or
cancellation sent or received by Borrower in Borrower’s ordinary course of
business, unless such default(s), termination(s) or cancellation(s), either
individually, or in the aggregate, would have a Material Adverse Effect).





39



 

 

(b)        Borrower will not enter into any new lease or consent to the
amendment, modification, termination or surrender of any of the Leases or
consent to any assignment of any Lease or any sublease under any Lease (herein
“Leasing Activity”), without Lender’s prior written consent, except that
Borrower may engage in any Leasing Activity with third-party tenants in
Borrower’s ordinary course of business without the prior written consent of
Lender, provided such Leasing Activity complies with all of the Leasing
Guidelines (as hereinafter defined).

(c)        For purposes hereof, the term “Leasing Guidelines” shall mean:

(i)         all Leases shall be on the Lender-Approved Lease Form (as such
Lender-Approved Lease Form may be modified to reflect reasonable and customary
changes thereto which are consistent with the provisions of this Section 4.15
and the Leasing Guidelines and would not have a material adverse effect on the
value or cash flow of the Property);

(ii)        no Lease shall provide for the payment of rent more than one (1)
month in advance (expressly excluding the first month’s rent, last month’s rent
and security deposit, which may be paid upon Lease execution); and

(iii)      the terms of each Lease (including, without limitation, the lease
term and minimum base rent, rent concessions, free rent periods, tenant
improvements allowances and leasing commissions payable in connection with such
Lease) shall not substantially diverge from the prevailing market rates and
terms for arms’ length transactions for properties similar to the Property in
the location where the Property is situated at the time such Lease is entered
into.

(d)        Notwithstanding anything to the contrary contained herein, Borrower
shall not, without Lender’s prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed, except during the existence of a
Trigger Period):

(i)         reduce the rents payable under any of the Leases during the term of
such Leases regardless of whether, after such reduction, the rents payable by
the tenants under such Leases would be permitted under the Leasing Guidelines
(provided that this clause (i) shall not prevent Borrower from reducing rents
under any Lease in connection with a renewal of such Lease so long as the rents
payable by the tenant under such Leases would otherwise be permitted under the
Leasing Guidelines);

(ii)        except in accordance with the terms of the Leasing Guidelines,
amend, modify or otherwise alter any letter of credit or other security or any
guaranty given in connection with any Lease during the term of such Leases, or
waive, excuse, condone, discount, set off, compromise or in any manner release
or discharge any such security or any guarantor under any guaranty given in
connection with any Lease of and from any obligation, condition and/or agreement
to be kept, observed and/or performed by such guarantor;





40



 

 

(iii)      cancel, terminate or accept the surrender of any Lease other than
pursuant to Borrower exercising its remedies under such Lease in Borrower’s
ordinary course of business; or

(iv)       modify the provisions of the Lender-Approved Lease Form (A) with
respect to the tenant’s obligation to deliver estoppel certificates, except that
Borrower may agree to changes which do not materially diminish the scope,
substance or benefits to either landlord or Lender of the information required
to be included in the form of tenant estoppel certificate contained in the
Lender-Approved Lease Form; (B) which limit or exculpate Lender from liability
for certain damages; or (C) which concern the subordination of each Lease to the
Security Instrument.

Section 4.16    Management Agreement.

(a)        Borrower shall cause Manager to manage the Property in accordance
with the Management Agreement.  Borrower shall (i) diligently perform and
observe all of the terms, covenants and conditions of the Management Agreement
on the part of Borrower to be performed and observed, (ii) promptly notify
Lender of any notice to Borrower of any default by Borrower in the performance
or observance of any of the terms, covenants or conditions of the Management
Agreement on the part of Borrower to be performed and observed, and (iii)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, report and estimate received by it under the
Management Agreement.  If Borrower defaults in the performance or observance of
any material term, covenant or condition of the Management Agreement on the part
of Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, the
Environmental Indemnity or the Guaranty, if any, and without waiving or
releasing Borrower from any of its obligations hereunder or under the Management
Agreement, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be appropriate to cause all the material
terms, covenants and conditions of the Management Agreement on the part of
Borrower to be performed or observed.

(b)        Borrower shall not surrender, terminate, cancel, modify, renew or
extend the Management Agreement, or enter into any other agreement relating to
the management or operation of the Property with Manager or any other Person, or
consent to the assignment by the Manager of its interest under the Management
Agreement, in each case without the express consent of Lender (such consent not
to be unreasonably withheld, conditioned or delayed so long as no Trigger Period
is then in effect).  If at any time Lender consents to the appointment of a new
manager, such manager and Borrower shall, as a condition of Lender’s consent,
execute an assignment and subordination of management agreement in the form
reasonably required by Lender.

(c)        Lender shall have the right, in its sole discretion, to require
Borrower to replace the Manager upon prior notice with a Person reasonably
approved by Lender upon the occurrence of any one or more of the following
events:  (i) at any time following the occurrence and continuance of an Event of
Default and/or (ii) if Manager is in default of





41



 

 

any material provision under the Management Agreement beyond any applicable
notice and cure period or if at any time the Manager has engaged in gross
negligence, fraud or willful misconduct.

Section 4.17    Payment for Labor and Materials.

(a)        Subject to Section 4.17(b) below, Borrower will promptly pay (or
cause to be paid) when due all bills and costs for labor, materials, and
specifically fabricated materials incurred in connection with the Property (any
such bills and costs, a “Work Charge”) and never permit to exist in respect of
the Property or any part thereof any lien or security interest, even though
inferior to the liens and the security interests hereof, and in any event never
permit to be created or exist in respect of the Property or any part thereof any
other or additional lien or security interest other than the liens or security
interests created hereby and by the Security Instrument, except for the
Permitted Encumbrances.

(b)        After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the validity of any Work Charge, the
applicability of any Work Charge to Borrower or to the Property or any alleged
non-payment of any Work Charge and defer paying the same, provided that (i) no
Event of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in imminent danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Borrower shall promptly upon final
determination thereof pay (or cause to be paid) any such contested Work Charge
determined to be valid, applicable or unpaid; (v) such proceeding shall suspend
the collection of such contested Work Charge from the Property or Borrower shall
have paid the same (or shall have caused the same to be paid) under protest; and
(vi) Borrower shall furnish (or cause to be furnished) such security as may be
required in the proceeding, or as may be reasonably requested by Lender, to
insure payment of such Work Charge, together with all interest and penalties
payable in connection therewith.  Lender may apply any such security or part
thereof, as necessary to pay for such Work Charge at any time when, in the
judgment of Lender, the validity, applicability or non-payment of such Work
Charge is finally established or the Property (or any part thereof or interest
therein) shall be in present danger of being sold, forfeited, terminated,
cancelled or lost.

Section 4.18    Debt Cancellation.  Borrower shall not cancel or otherwise
forgive or release any claim or debt (other than termination of Leases in
accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

Section 4.19    No Joint Assessment.  Borrower shall not suffer, permit or
initiate the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.





42



 

 

Section 4.20    Alterations.  Notwithstanding anything contained herein to the
contrary, Lender’s prior approval  (which, in the case of alterations required
to comply with applicable laws or emergency situation shall not be unreasonably
withheld, conditioned or delayed, except during the existence of a Trigger
Period), shall be required in connection with any alterations to any
Improvements (a) that may have a Material Adverse Effect, (b) the cost of which
(including any related alteration, improvement or replacement) would exceed the
Alteration Threshold or (c) that are structural in nature, which approval may be
granted or withheld in Lender’s sole discretion.  If the total unpaid amounts
incurred and to be incurred with respect to any alterations to the Improvements
shall at any time exceed the Alteration Threshold, Borrower shall confirm the
same with Lender, and if requested by Lender,  promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (i) cash,
(ii) U.S. Obligations, (iii) other security acceptable to Lender, or (iv) a
completion bond acceptable to Lender.  Such security shall be in an amount equal
to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Improvements over the Alteration Threshold.

Section 4.21    Special Purpose Entity.

(a)        Borrower shall continue to be a Special Purpose Entity.

(b)        The limited liability company agreement of Borrower (the “LLC
Agreement”) shall provide that:

(i)         upon the occurrence of any event that causes the last remaining
member of Borrower (“Member”) to cease to be the member of Borrower (other than
(A) upon an assignment by Member of all of its limited liability company
interest in Borrower and the admission of the transferee in accordance with the
Loan Documents and the LLC Agreement, or (B) the resignation of Member and the
admission of an additional member of Borrower in accordance with the terms of
the Loan Documents and the LLC Agreement), any natural person duly designated
under the applicable organizational documents shall, without any action of any
other Person and simultaneously with the Member ceasing to be the member of
Borrower be automatically be admitted to Borrower as a member with a 0% economic
interest (“Special Member”) and shall continue Borrower without dissolution;

(ii)        Special Member may not resign from Borrower or transfer its rights
as Special Member unless a successor Special Member has been admitted to
Borrower as a Special Member in accordance with requirements of Delaware law;

(iii)      Special Member shall automatically cease to be a member of Borrower
upon the admission to Borrower of the first substitute member;

(iv)       Special Member shall be a member of Borrower that has no interest in
the profits, losses and capital of Borrower and has no right to receive any
distributions of the assets of Borrower;





43



 

 

(v)        pursuant to the applicable provisions of the limited liability
company act of the State of Delaware (the “Act”), Special Member shall not be
required to make any capital contributions to Borrower and shall not receive a
limited liability company interest in Borrower;

(vi)       Special Member, in its capacity as Special Member, may not bind
Borrower;

(vii)      except as required by any mandatory provision of the Act, Special
Member, in its capacity as Special Member, shall have no right to vote on,
approve or otherwise consent to any action by, or matter relating to, Borrower,
including, without limitation, the merger, consolidation or conversion of
Borrower.  In order to implement the admission to Borrower of Special Member,
Special Member shall execute a counterpart to the LLC Agreement.  Prior to its
admission to Borrower as Special Member, Special Member shall not be a member of
Borrower;

(viii)    upon the occurrence of any event that causes the Member to cease to be
a member of Borrower to the fullest extent permitted by law, the personal
representative of Member shall, within ninety (90) days after the occurrence of
the event that terminated the continued membership of Member in Borrower agree
in writing (A) to continue Borrower and (B) to the admission of the personal
representative or its nominee or designee, as the case may be, as a substitute
member of Borrower effective as of the occurrence of the event that terminated
the continued membership of Member in Borrower;

(ix)       any action initiated by or brought against Member or Special Member
under any Creditors Rights Laws shall not cause Member or Special Member to
cease to be a member of Borrower and upon the occurrence of such an event, the
business of Borrower shall continue without dissolution; and

(x)        each of Member and Special Member waives any right it might have to
agree in writing to divide or dissolve Borrower upon the occurrence of any
action initiated by or brought against Member or Special Member under any
Creditors Rights Laws, or the occurrence of an event that causes Member or
Special Member to cease to be a member of Borrower.

Section 4.22    Principal Place of Business; Chief Executive Office; Books and
Records.  Borrower shall not (i) change its principal place of business or name
from the address and name set forth in the introductory paragraph hereof
without, in each instance, (A) giving Lender at least thirty (30) days’ prior
written notice thereof and (B) taking all action required by Lender for the
purpose of perfecting and/or protecting the Lien and security interest of Lender
created pursuant to this Agreement and the other Loan Documents or (ii) change
its organizational structure without (A) obtaining the prior written consent of
Lender (such consent not to be unreasonably withheld, conditioned or delayed,
except during the existence of a Trigger Period) and (B) taking all action
reasonably required by Lender for the purpose of perfecting or protecting the
Lien and security interest of Lender created pursuant to this Agreement and the
other Loan Documents.  At the request of Lender, Borrower shall execute a
certificate in form reasonably





44



 

 

satisfactory to Lender listing the trade names under which Borrower intends to
operate the Property, and representing and warranting that Borrower does
business under no other trade name with respect to the Property.

Section 4.23    Material Agreements.  Borrower shall not, without Lender’s prior
written consent, such consent not to be unreasonably withheld, conditioned or
delayed (except during the existence of a Trigger Period):  (a) enter into any
Material Agreement, (b) surrender or terminate any Material Agreement to which
it is a party (unless the other party thereto is in material default and the
termination of such Material Agreement would be commercially reasonable and then
only if Borrower shall have provided to Lender not less than five (5) Business
Days’ notice of such termination and such termination would not be reasonably
expected to result in a Material Adverse Change), (c) increase or consent to the
increase of the amount of any fees or charges payable by Borrower under any
Material Agreement, except for such increases as are expressly provided for
therein, or (d) modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under any Material Agreement.

Section 4.24    Personal Property.  Borrower will not remove the Personal
Property without the prior written consent of Lender (such consent not to be
unreasonably withheld, conditioned or delayed, except during the existence of a
Trigger Period), except items of Personal Property which are consumed or worn
out in ordinary usage which shall be promptly replaced by Borrower with other
Personal Property of value equal to or greater than the value of the replaced
Personal Property.

Section 4.25    Environmental Covenants.

(a)        Borrower covenants and agrees that:  (i) all uses and operations on
or of the Property, whether by Borrower or any other Person, shall be in
compliance with all Environmental Laws and permits issued pursuant thereto;
(ii) there shall be no Releases of Hazardous Substances in, on, under or from
the Property in violation of any Environmental Laws or that would adversely
affect the use, operation or value of the Property in any material respect;
(iii) there shall be no Hazardous Substances in, on, or under the Property,
except those that are (A) in compliance with all Environmental Laws and with
permits issued pursuant thereto (to the extent such permits are required by
Environmental Law), (B) de-minimis amounts necessary to operate the Property for
the purposes set forth in the Loan Agreement which will not result in an
environmental condition in, on or under the Property and which are otherwise
permitted under and used in compliance with Environmental Law and (C) fully
disclosed to Lender in writing; (iv) Borrower shall keep the Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of Borrower or any other Person (the
“Environmental Liens”); (v) Borrower shall, at its sole cost and expense, fully
and expeditiously cooperate in all activities pursuant to subsection (b) below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (vi) Borrower shall, at its sole
cost and expense, comply with all reasonable written requests of Lender made in
the event that Lender has a reasonable  reason to believe that an environmental
hazard exists on the Property (A) reasonably effectuate Remediation of any
condition (including but not limited to a Release of a Hazardous Substance) in,
on, under or from the Property; (B) comply with any Environmental Law;
(C) comply with





45



 

 

any directive from any Governmental Authority; and (D) take any other reasonable
action necessary or appropriate for protection of human health or the
environment; (vii) Borrower shall not do or allow any Tenant or other user of
the Property to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any Person (whether on
or off the Property), impairs or may impair the value of the Property, is
contrary to any requirement of any insurer, constitutes a public or private
nuisance, constitutes physical waste, or violates any covenant, condition,
agreement or easement applicable to the Property and that relates to human
health or the environment; and (viii) Borrower shall immediately notify Lender
in writing of (A) any known presence or Releases or threatened Releases of
Hazardous Substances in, on, under, from or migrating towards the Property;
(B) any non-compliance with any Environmental Laws related in any way to the
Property known to Borrower; (C) any actual or potential Environmental Lien;
(D) any required or proposed Remediation of environmental conditions relating to
the Property; and (E) any written or oral notice or other communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to the release or potential
release of Hazardous Substances or Remediation thereof, likely to result in
liability of any Person pursuant to any Environmental Law, other environmental
conditions in connection with the Property, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Section.

(b)        In the event that Lender has a reasonable reason to believe that an
environmental hazard exists on the Property that may, in Lender’s reasonable
discretion, endanger any Tenants or other occupants of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice from Lender, Borrower shall, at Borrower’s
expense, promptly cause an engineer or consultant satisfactory to Lender to
conduct an environmental assessment or audit (the scope of which shall be
determined in Lender’s sole and absolute discretion) and take any samples of
soil, groundwater or other water, air, or building materials or any other
invasive testing requested by Lender and promptly deliver the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Lender within a reasonable period or if Lender has
reason to believe that an environmental hazard exists on the Property that, in
Lender’s reasonable judgment, endangers any Tenant or other occupant of the
Property or their guests or the general public or may materially and adversely
affect the value of the Property, upon reasonable notice to Borrower, Lender and
any other Person designated by Lender, including but not limited to any
receiver, any representative of a Governmental Authority, and any environmental
consultant, shall have the right, but not the obligation, to enter upon the
Property at all reasonable times, subject to the rights of tenants under their
respective Leases, to assess any and all aspects of the environmental condition
of the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole and absolute discretion) and taking samples of soil, groundwater
or other water, air, or building materials, and reasonably conducting other
invasive testing.  Borrower shall cooperate with and provide Lender and any such
Person designated by Lender with access to the Property.





46



 

 

(c)        Borrower hereby represents and warrants that (i) attached hereto as
Exhibit C is a true and complete copy of the Asbestos/Lead Paint Operations and
Maintenance Program (“O&M Program”), and (ii) to the best of Borrower’s
knowledge, Borrower has as of the date hereof complied in all respects with the
O&M Program. Borrower hereby covenants and agrees that, during the term of the
Loan, including any extension or renewal thereof, Borrower shall comply in all
material respects with the terms and conditions of the O&M Program.

Section 4.26    Development Parcel.  Notwithstanding anything herein to the
contrary and so long as no Event of Default is continuing, in connection with
the Development, Borrower shall have the right to (i) grant a non-exclusive
access easement (the “Development Access Easement”) in favor of the Development
Parcel Owner permitting owners and residents of the Development Parcel to access
the Development Access Easement Area in order to access Salem Street from Mill
Street, (ii) receive the benefit of the Development Parking Easement (as
hereinafter defined), and (iii) comply with any other terms and conditions of
the Decision that would not have a material adverse effect on the value, use or
operations of the Property or are reasonably approved by Lender (collectively,
the “Development Easements”), upon satisfaction of each of the following terms
and conditions:

(a)        No later than thirty (30) days prior to the granting of the
Development Easements, Borrower shall deliver to Lender the document granting
the Development Easements, which shall include (x) the grant of an exclusive
parking easement by the Development Parcel Owner in favor the Property,
designating a specific area on the Development Parcel reasonably approved by
Lender where no less than twenty-nine (29) parking spaces shall be available for
the exclusive use of owners and residents of the Property (the “Development
Parking Easement”),  (y) a consent and subordination for execution by each
mortgagee or other holder of a Lien encumbering the Development Parcel whereby
such Person(s) subordinates its Lien to the Development Parking Easement, and
(z) a consent and subordination for execution by Lender whereby Lender
subordinates the lien of the Security Instrument to the Development Access
Easement, all of which shall be in a form satisfactory to Lender and shall
contain standard provisions protecting the rights of Lender;

(b)        Borrower shall provide all other documentation Lender reasonably
requires in connection with the Development Access Easement, including, if
required by Lender to ensure the Property is not materially and adversely
affected by the Development Access Easement, evidence reasonably satisfactory to
Lender (which may include a zoning report), and a certificate executed by an
officer of Borrower certifying that the Development Access Easement and the
Development Parking Easement will not (i)  otherwise impair or adversely affect
the liens, security interests and other rights of Lender under the Loan
Documents, the rights of Borrower as owner of the Property, and the rights of
Tenants under Leases (including, but not limited to that the Property has
parking sufficient both for its current use and operation and for compliance
with all applicable parking requirements); or (ii) result in the Property
failing to comply with all applicable Governmental Regulations and Legal
Requirements (including, but not limited to, all applicable zoning laws,
ordinances, land use, parking requirements and other rules and regulations) or
otherwise negatively affect the use or value of the Property;





47



 

 

(c)        Borrower shall provide one or more endorsements to Lender’s Title
Insurance Policy (and execute any documents reasonably required in connection
therewith, including an amendment to the Security Instrument) affirming, inter
alia, that (other than the subordination to the Development Access Easement) the
Lien and priority of the Security Instrument as to the Property shall be
unaffected as a result of the Development Access Easement, that the Security
Instrument shall continue to constitute a valid first lien as to the Property,
and inuring a valid first lien in favor of Lender with respect to the
Development Parking Easement;

(d)        Borrower shall pay Lender for any costs and expenses arising from the
Development Access Easement and the Development Parking Easement whether or not
such easements are ultimately granted (including reasonable attorneys’ fees and
expenses) and Borrower shall have paid, in connection with the granting of such
easements and the subordinations contemplated hereby, all recording charges,
filing fees, taxes or other expenses payable in connection therewith (including
any fees of Servicer (defined herein)) to effect such granting and/or
subordination.

Notwithstanding the foregoing, for so long as any of the Obligations shall
remain outstanding, neither Borrower, Guarantor or any of their respective
Affiliates or agents shall, Actively Solicit any existing Tenants away from the
Property to the Development Parcel.  For purposes of the foregoing, “Actively
Solicit” shall mean taking affirmative steps to recruit Tenants from the
Property, or forcing any Tenants at the Property pursuant to the terms of such
Tenant’s Lease, to relocate to any property on the Development Parcel,
including, without limitation, by threatening to declare or waiving a default
under such Tenant’s Lease, offering moving allowances, rent abatements or other
incentives not being offered generally to non-residents of the Property, but
shall not include unsolicited inquiries made by any Tenant of the Property
(including, without limitation, requests for sizes or types of units not then
available on the Property but available at the Development Parcel), or general
advertising or marketing for the Development Parcel not specifically targeted to
existing Tenants.  Upon Lender’s request, Borrower shall promptly provide Lender
with a list of all former Tenants at the Property who have relocated to the
Development Parcel, which list shall include a summary of the terms of such
Tenant’s new lease at the Development Parcel.

Section 4.27    Required Repairs.

(a)        Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule 4.27 annexed hereto (such repairs,
collectively, the “Required Repairs”), and shall complete each of the Required
Repairs and provide Lender with reasonably satisfactory evidence of the same on
or before the corresponding dates set forth on Schedule 4.27 hereof.

(b)        Nothing in this Section 4.27 shall (i) make Lender responsible for
making or completing any Required Repairs; (ii) obligate Lender to commence or
proceed with any Required Repairs; (iii) require Lender to expend funds in
connection with any Required Repairs; or (iv) obligate Lender to demand from
Borrower additional sums to perform or complete any Required Repairs.





48



 

 

Section 4.28    Further Assurances.  Borrower will, at Borrower’s sole cost and
expense, (i) promptly correct any defect or error which may be discovered in the
contents of this Agreement, the Security Instrument or any other Loan Documents
or any other agreement to which Borrower is a party or in the execution,
acknowledgment or recordation thereof, and (ii) promptly do, execute,
acknowledge and deliver, any and all such further acts, mortgages, security
deeds, conveyances, deeds of trust, security agreements, assignments, estoppel
certificates, financing statements and continuations thereof, assignments of
rents or leases, notices of assignment, transfers, certificates, assurances and
other instruments as Lender may reasonably require from time to time in order to
carry out more effectively the purposes of this Agreement, the rights or
interests covered or intended to be covered hereby, to perfect and maintain said
lien and security interest, and to better assure, convey, grant, protect,
continue, assign, transfer and confirm unto Lender the rights granted or
intended to be granted to Lender hereunder or under any other instrument
executed in connection with this Agreement or which Borrower may be or become
bound to confirm, convey, bargain, sell, release, warrant, transfer, mortgage,
pledge, grant, assure, set over or assign to Lender in order to carry out the
intention or facilitate the performance of the provisions of this Agreement;
provided that the foregoing shall not increase the liability of Borrower or
decrease the rights of Borrower as set forth in the Loan Documents, in either
case other than in de minimis respects.  Upon notice to Borrower from Lender of
the loss, theft, destruction or mutilation of any Note, Borrower will execute
and deliver, in lieu of such original Note, a replacement promissory note,
identical in form and substance to, and dated as of the same date as, the Note
so lost, stolen or mutilated.  Upon the execution and delivery of the
replacement Note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated Note shall be deemed references to the replacement
Note.

ARTICLE V.  RESERVE FUNDS

Section 5.1      Tax and Insurance Deposits.

(a)        Amount of Deposits.  During the occurrence and continuance of a
Trigger Period, Borrower shall deposit with Depository, into an account in the
name of Lender (the “Tax and Insurance Reserve Account”), monthly, one-twelfth
(l/12th) of the annual premiums for insurance and one-twelfth (1/12th) of the
amount of all Impositions estimated by Lender to be due for the immediately
succeeding calendar year.  In addition, if required by Lender during the
occurrence and continuance of a Trigger Period, Borrower shall also deposit with
the Depository a sum of money which, together with the aforesaid monthly
installments, will be sufficient to make each of said payments of Impositions
and premiums at least thirty (30) days before such payments are due.  All such
funds shall be held in (at Lender’s option) an interest-bearing account.  All
interest earned on the funds held by the Depository, less Depository’s customary
administrative charges, shall be credited to, and remain in an account with the
Depository, but the amount thereof shall be credited against future deposit
obligations under this Section 5.1.  Lender shall bear no liability for the
failure to achieve any particular rate of return or yield on funds held by the
Depository.  If the amount of any such payments is not ascertainable at the time
any such deposit is required to be made, the deposit shall be made on the basis
of Lender’s reasonable estimate thereof based upon its review of actual
invoices, bills and/or notices from the applicable taxing authority or insurance
carrier or the recommendation of Lender’s third-party consultant, and, when such
amount is fixed for the then-current year, Borrower shall





49



 

 

promptly deposit any deficiency with the Depository.  Lender acknowledges and
agrees that Borrower is not currently required to make the deposits pursuant to
this Section 5.1, provided, however, that (i) in connection with deposits for
Impositions, Lender retains the right to require Borrower to make the deposits
specified herein in the future, and (ii) in connection with deposits for
premiums for insurance, Lender shall not require Borrower to make such deposits
provided that (A) no Trigger Period or event which with the giving of notice or
lapse of time, or both, would constitute a Trigger Period hereunder or under any
Loan Document shall exist and remain uncured, (B) Borrower is maintaining the
required insurance hereunder pursuant to a blanket insurance Policy approved by
Lender in Lender’s sole and absolute discretion, and (C) Borrower has provided
Lender with evidence reasonably satisfactory to Lender of payment in advance of
the annual Insurance Premiums.

(b)        Use of Deposits.  All funds so deposited shall, until so applied by
the Depository for the payment of Impositions or premiums for insurance,
constitute additional security for the Obligations (and Borrower hereby grants
to Lender a first priority security interest in such funds), and may be
commingled with other funds of the Depository.  If an Event of Default shall
have occurred hereunder and be continuing, or if the Obligations shall be
accelerated as herein provided, all funds so deposited may, at Lender’s option,
be applied to the Obligations in the order determined by Lender or to cure said
Event of Default or as provided in this Section 5.1.

Section 5.2      Intentionally Omitted.

Section 5.3      Operating Expense Reserve.

(a)        Deposit to Operating Expense Reserve Fund.  On each Monthly Payment
Date during the occurrence and continuance of a Trigger Period, Borrower shall
deposit (or cause to be deposited) with Depository, into an account in the name
of Lender, an amount sufficient to pay for operating expenses for the applicable
period incurred in accordance with the Approved  Annual Budget (the “Monthly
Operating Expense Deposit”).  All such amounts shall be held by Depository in
(at Lender’s option) an interest bearing account (the “Operating Expense Reserve
Account”) until released in accordance with the provisions of clause (b)
below.  Amounts deposited in the Operating Expense Reserve Account pursuant to
this Section 5.3 are referred to herein as the “Operating Expense Reserve
Fund”.  Lender may reassess the amount of the Monthly Operating Expense Deposit
from time to time, and may require Borrower to increase such monthly deposits
upon thirty (30) days’ notice to Borrower if Lender reasonably determines that
an increase is reasonably necessary to maintain the proper operation of the
Property.  Lender acknowledges and agrees that Borrower is not currently
required to make the deposits pursuant to this Section 5.3, provided, however,
that Lender retains the right to require Borrower to make the deposits specified
herein in the future during the existence of a Trigger Period.

(b)        Release of Operating Expense Reserve Fund.  Lender shall cause
Depository to disburse funds from the Operating Expense Reserve Fund to Borrower
promptly after satisfaction of all of the following conditions:





50



 

 

(i)         no Event of Default, or event which would, with the passage of time
the giving of notice or both, constitute an Event of Default, shall have
occurred and be continuing at the time of the submission of an Operating Expense
Requisition or as of the date of the disbursement of the Operating Expense
Advance.  Borrower’s submission of an Operating Expense Requisition shall be
deemed Borrower’s certification that Borrower is in full compliance with the
terms of this Section 5.3 and that no Event of Default, or event which would,
with the passage of time, the giving of notice or both, constitute an Event of
Default, shall have occurred and be continuing at the time of the submission of
such Operating Expense Requisition.

(ii)        Lender’s receipt of a certificate from an officer of Borrower
certifying that the requested disbursement is for an operating expense incurred
by Borrower and included in the Approved Annual Budget or otherwise approved by
Lender.

Notwithstanding the foregoing, Lender shall cause all amounts held in the
Operating Expense Reserve Account, including interest (if any), to be released
to Borrower within ten (10) Business Days of the termination of the Trigger
Period.

(c)        Disbursement of Operating Expense Advance.  Lender shall make
disbursements from the Operating Expense Reserve Fund (each, an “Operating
Expense Advance”) pursuant to, and in accordance with, the terms of this Section
5.3 not more than once in each calendar month upon simultaneous submission to
Lender at least ten (10) days prior to the date on which Borrower desires a
disbursement of an Operating Expense Advance, of a written requisition (a
“Operating Expense Requisition”) on such form or forms as may be reasonably
required by Lender.

Section 5.4      Excess Cash Flow Reserve.  During the occurrence and
continuance of a Trigger Period, on each Monthly Payment Date during the term of
the Loan all Excess Cash Flow shall be deposited with Depository, into an
account in the name of Lender in accordance with Section 11.2(b) hereof.  All
such amounts shall be held by Depository in (at Lender’s option) an interest
bearing account (the “Excess Cash Flow Account”) until released in accordance
with this Section 5.4. Lender shall cause all amounts held in the Excess Cash
Flow Reserve Account, including interest (if any), to be released to Borrower
within ten (10) Business Days after the termination of the Trigger Period.

Section 5.5      Capital Expenditure Reserve.

(a)        Deposit to Capital Expenditure Reserve Fund.  On each Monthly Payment
Date for so long as the Obligations are outstanding, Borrower shall deposit (or
cause to be deposited) with Depository, into an account in the name of Lender,
an amount equal to $4,525.00 (the “Monthly Capital Expenditure Deposit”) until
such time as the Capital Expenditure Reserve Account (defined below) has greater
than or equal to $162,900.00 (the “Capital Expenditure Reserve Cap”).  All such
amounts shall be held by Depository in (at Lender’s option) an interest bearing
account (the “Capital Expenditure Reserve Account”) until released in accordance
with the provisions of clause (b) below to pay directly for or reimburse
Borrower for any capital repairs, replacements and improvements





51



 

 

necessary to keep the Property in good condition, order and repair and to
prevent deterioration of the Property(a “Capital Expenditure Advance”).  If at
any time the funds in the Capital Expenditure Reserve Account fall below the
Capital Expenditure Reserve Cap (including, but not limited to, due to a Capital
Expenditure Advance), Borrower shall resume making Monthly Capital Expenditure
Deposits on each Monthly Payment Date until such time as the funds deposited in
the Capital Expenditure Reserve Account shall equal or exceed the Capital
Expenditure Cap.  Amounts deposited in the Capital Expenditure Reserve Account
pursuant to this Section 5.5 are referred to herein as the “Capital Expenditure
Reserve Fund”.  Lender may reassess the amount of the Monthly Capital
Expenditure Deposit and Capital Expenditure Reserve Cap from time to time, and
may require Borrower to increase the amount of such Monthly Capital Expenditure
Deposits and/or such Capital Expenditure Reserve Cap upon thirty (30) days’
notice to Borrower if Lender reasonably determines that an increase is necessary
to maintain the proper condition of the Property.

(b)        Release of Capital Expenditure Reserve Fund.  Lender shall cause
Depository to disburse funds from the Capital Expenditure Reserve Fund subject
to satisfaction with the conditions:

(i)         no Event of Default, or event which would, with the passage of time
the giving of notice or both, constitute an Event of Default, shall have
occurred and be continuing at the time of the submission of a Capital
Expenditure Requisition (as hereinafter defined) or as of the date of the
disbursement of the Capital Expenditure Advance.  Borrower’s submission of a
Capital Expenditure Requisition (as hereinafter defined) shall be deemed
Borrower’s certification that no Event of Default, or event which would, with
the passage of time, the giving of notice or both, constitute an Event of
Default, shall have occurred and be continuing at the time of the submission of
such Capital Expenditure Requisition.

(ii)        Lender’s receipt of a certificate from an officer of Borrower
certifying that the requested disbursement is either to (a) reimburse Borrower
for a capital expenditure already paid by Borrower or (b) pay the actual cost of
a capital expenditure then due and payable directly to a third party vendor that
is not an affiliate of Borrower, in each of the foregoing cases, for a capital
expenditure incurred by Borrower and approved by Lender.

(iii)      Borrower shall provide evidence satisfactory to Lender that all the
capital expenditure work for which the Capital Expenditure Advance is being
requested has been performed (1) in accordance with all Governmental
Regulations, and (2) in a good and workmanlike manner.

(iv)       Borrower has delivered to Lender invoices and conditional lien
releases for direct payments or paid receipts and lien waivers for reimbursement
to Borrower, in each case, from all contractors, subcontractors and materialmen
supplying labor or materials for the capital expenditures for which the Capital
Expenditure Advance is being requested; provided that, at Lender’s option, if
the cost of any individual capital expenditure subject to a Capital Expenditure
Advance





52



 

 

exceeds $25,000, Lender shall have received an endorsement to the Title
Insurance Policy insuring the continued priority of the lien of the Security
Instrument and evidence of payment of any premium payable for such endorsement.

(c)        Disbursement of Capital Expenditure Advance.  Lender shall disburse
to Borrower or to the applicable third party vendor, each Capital Expenditure
Advance pursuant to, and in accordance with, the terms of this Section 5.5 not
more than once in each calendar month upon simultaneous submission to Lender at
least ten (10) days prior to the date on which Borrower desires a disbursement
of a Capital Expenditure Advance, of a written requisition (a “Capital
Expenditure Requisition”), certified by Borrower on such form or forms as may be
required by Lender.  Each Capital Expenditure Requisition shall be for not less
than $10,000, except that the final Capital Expenditure Requisition may be for
less than $10,000.  Each Capital Expenditure Requisition shall be deemed a
representation by Borrower that Borrower is in full compliance with the terms of
this Section 5.5.  Lender shall not be obligated to make disbursements of the
Capital Expenditure Reserve Fund to reimburse Borrower, or pay a third party
vendor directly, for the costs of routine maintenance to the Property,
replacements of inventory or for costs which are to be reimbursed from any other
Reserve Accounts.

Section 5.6      Intentionally Omitted.

Section 5.7      Reserve Funds Generally.

(a)        Prohibition Against Further Encumbrance.  Borrower shall not, without
the prior written consent of Lender, further pledge, assign or grant any
security interest in any Reserve Account or permit any lien or encumbrance to
attach thereto, or any levy to be made thereon or a UCC-1 financing statement,
except those naming Lender as the Secured Party, to be filed with respect
thereto.

(b)        Use of Deposits.  All funds so deposited into the Reserve Accounts
shall, until so disbursed by the Depository as set forth in the applicable
provisions, constitute additional security for the Obligations (and Borrower
hereby grants to Lender a first priority security interest in such funds), and
may be commingled with other funds of the Depository.  If an Event of Default
shall have occurred hereunder and be continuing, or if the Obligations shall be
accelerated as herein provided, all funds so deposited may, at Lender’s option,
be applied to the Obligations in the order determined by Lender or to cure said
Event of Default or as provided in Section 5.1,  Section 5.3,  Section 5.4,
 Section 5.5 or Section 5.7, respectively.  If an Event of Default shall have
occurred hereunder and be continuing, Borrower shall have no right to request
that Lender require the Depository hold funds hereunder in an interest-bearing
account.

(c)        Transfer of Loan.  Upon an assignment or other transfer of Loan, the
Depository shall have the right to pay over the balance of such deposits in its
possession to the assignee or other successor, and the Depository shall
thereupon be completely released from all liability with respect to such
deposits and Borrower or the owner of the Property shall look solely to the
assignee or transferee with respect thereto.  This provision shall apply to
every transfer of such deposits to a new assignee or transferee.





53



 

 

(d)        Transfer of the Property.  Subject to Article VII hereof and so long
as the Loan remains outstanding, transfer of record title to the Property shall
automatically transfer to the new owner all of Borrower’s beneficial interest in
any funds deposited into the Reserve Accounts, subject to the rights of Lender
as provided herein.  Upon full payment and satisfaction of the Loan or, at
Lender’s option, at any prior time, the balance of amounts deposited in the
Depository’s possession shall be paid over to the record owner of the Property,
and no other party shall have any right or claim thereto in any event.

ARTICLE VI.  INSURANCE, CASUALTY AND CONDEMNATION

Section 6.1      Insurance.

(a)        Coverages.  Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
coverages set forth herein:

(i)         comprehensive all risk insurance on the Improvements and the
Personal Property, including windstorm coverage, in each case (A) in an amount
equal to 100% of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing either an agreed amount endorsement or a waiver of
all co- insurance provisions; (C) providing for a deductible of not greater than
$10,000; (D) if any of the Improvements or the use of the Property shall at any
time constitute a legal non-conforming structure or use, Borrower shall obtain
an “Ordinance or Law Coverage” or “Enforcement” endorsement, which shall include
sufficient coverage for (1) costs to comply with building and zoning codes and
ordinances, (2) demolition costs, and (3) increased costs of construction; and
(E) with respect to the construction of any new Improvements, written on a
so-called builder’s risk completed value form on a non-reporting basis;

(ii)        business income insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
Section 6.1(a)(i); (C) on an agreed value actual loss sustained basis in an
amount equal to 100% of the projected gross income from the Property for a
period of eighteen (18) months; (D) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of twelve(12) months from the date that the Property
is repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(E) if the Borrower is required to obtain an “Ordinance or Law Coverage” or
“Enforcement” endorsement pursuant to Section 6.1(a)(i)(D), coverage for the
increased period of restoration.  The amount of such business income insurance
shall be determined prior to the date hereof and at least once each year
thereafter based on Borrower’s reasonable estimate of the gross income from the
Property for the succeeding twelve (12) month period.  All insurance proceeds
payable to Lender pursuant to this Section





54



 

 

6.1(a)(ii) shall be held by Lender and shall be applied to the Obligations from
time to time due and payable hereunder and under the Note; provided, however,
that nothing herein contained shall be deemed to relieve Borrower of its
obligations to pay the Obligations on the respective dates of payment provided
for in the Note, this Agreement and the other Loan Documents, except to the
extent such amounts are actually paid out of the proceeds of such business
income insurance;

(iii)      if any portion of the Improvements is currently or at any time in the
future located in a federally designated Special Flood Hazard Area (“SFHA”),
flood hazard insurance in an amount equal to (1) the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended plus (2) such greater amount as Lender shall
require;

(iv)       terrorism insurance for Certified Acts of Terrorism (as such terms
are defined in TRIPRA) in an amount equal to the Full Replacement Cost plus
twelve (12) months of business income insurance consistent with the requirements
of Section 6.1(a)(ii);

(v)        steam boiler and machinery breakdown direct damage insurance,
together with full comprehensive coverage on a repair and replacement cost
basis, for all boilers and machinery which form a part of the Property, plus
twelve (12) months of business income insurance consistent with the requirements
of Section 6.1(a)(ii);

(vi)       commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the “occurrence” form with a combined
single limit (including “umbrella” coverage in place) of not less than
$2,000,000 per occurrence and $5,000,000 in the aggregate with excess “umbrella
coverage” in an amount not less than $20,000,000; (B) to continue at not less
than the aforesaid limit until required to be changed by Lender in writing by
reason of changed economic conditions making such protection inadequate; and (C)
to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; and (4) blanket contractual liability for all written and oral
contracts, to the extent the same is available;

(vii)      at all times during which structural construction, material repairs
or alterations are being made with respect to the Improvements, owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy;

(viii)    steam boiler and machinery third-party liability coverage (if not
covered under the comprehensive general liability policy) consistent with the
requirements of Section 6.1(a)(v);





55



 

 

(ix)       if Borrower owns or operates motor vehicles, motor vehicle liability
coverage for all owned and non-owned vehicles, including rented and leased
vehicles containing minimum limits reasonably acceptable to Lender;

(x)        if Borrower has employees, workers’ compensation, subject to the
statutory limits of the state in which the Property is located, and employer’s
liability insurance with a limit of at least $1,000,000 per accident and per
disease per employee, and $1,000,000 aggregate coverage for disease in respect
of any work or operations on or about the Property, or in connection with the
Property or its operation;

(xi)       a blanket fidelity bond or “Employee Dishonesty” coverage insuring
against losses resulting from dishonest or fraudulent acts committed by
personnel retained in connection with the operation of the Property; and

(xii)      such other insurance and in such amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

(b)        Blanket Insurance; Separate Insurance.  Borrower shall not obtain (i)
any umbrella or blanket liability or casualty Policy unless, in each case, such
Policy is approved in advance in writing by Lender and Lender’s interest is
included therein as provided in this Agreement and such Policy is issued by a
Qualified Insurer (as hereinafter defined), or (ii) separate insurance
concurrent in form or contributing in the event of loss with that required in
Section 6.1(a) to be furnished by, or which may be reasonably required to be
furnished by, Borrower.  In the event Borrower obtains separate insurance or an
umbrella or a blanket Policy, Borrower shall notify Lender of the same and shall
cause certified copies of each Policy to be delivered as required in Section
6.1(e).  Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 6.1(a).

(c)        Insurers.  All policies of insurance required under this Section 6.1
(collectively, the “Policies” and each, individually, a “Policy”) shall be
issued by companies having a general policy rating of “A”-VIII or better by Best
Key Rating Guide or otherwise approved by Lender and which are licensed to do
business in the Commonwealth of Massachusetts (any of such companies being
referred to individually herein as a “Qualified Insurer”) or with such other
companies satisfactory to Lender, and shall be subject to the approval of Lender
as to amount, content, form and expiration date; it being agreed that the
approval by Lender of any insurer shall not be construed to be a representation,
certification or warranty of its solvency, and no approval by Lender as to the
amount, type and/or form of any insurance shall be construed to be a
representation, certification or warranty of its sufficiency.

(d)        Insured Parties.  The insurance required under subsections (i)
through (v), inclusive, of Section 6.1(a) shall name Lender, its successors
and/or assigns, as loss payee





56



 

 

under a Non-Contributory Standard Lender Clause and a Lender’s Loss Payable
Endorsement (Form 438 BDUNS) or an equivalent standard form attached to, or
otherwise made a part of such policy in favor of Lender, and provide that the
insurers waive any and all subrogation rights against Lender.  The insurance
maintained under subsections (vi) through (x), inclusive, of Section 6.1(a)
shall name Lender, its successors and/or assigns, as an additional insured.  It
is agreed that, and each insurance policy shall expressly state that, losses
shall be payable jointly to Lender and Borrower notwithstanding (1) any act or
negligence of Borrower or its agents or employees which might, absent such
agreement, result in a forfeiture of all or part of such insurance payment, (2)
the occupation or use of the Property or any part thereof for purposes more
hazardous than permitted by the terms of such policy, (3) any foreclosure or
other action or proceeding taken pursuant to this Agreement, or (4) any change
in title to or ownership of the Property or any part thereof.  All policies
shall include effective waivers by the insurer of all claims for insurance
premiums against any loss payees, additional insureds and named insureds (other
than Borrower).  No Policy shall be canceled without at least thirty (30) days
written notice to Lender, which may be reduced to ten (10) days’ written notice
for non-payment of premium.  The issuers thereof shall give written notice to
Lender if the issuers elect not to renew prior to its expiration.  Lender shall
not be liable for any Insurance Premiums thereon or subject to any assessments
thereunder.

(e)        Delivery of Policies.  If not previously delivered to Lender,
Borrower shall deliver to Lender no later than thirty (30) days after the date
hereof certified copies of the existing Policies providing the insurance
coverage required under Section 6.1(a) marked “premium paid” or accompanied by
evidence satisfactory to Lender of payment of the premiums due thereunder (the
“Insurance Premiums”) annually in advance.  In addition, no later than thirty
(30) days prior to the expiration dates of the Policies which Borrower is now or
hereafter required to maintain hereunder, Borrower shall deliver to Lender
certified copies of new or renewal Policies (also marked “premium paid” or
accompanied by evidence satisfactory to Lender of payment of the Insurance
Premiums due thereunder annually in advance), together with certificates of
insurance therefor, setting forth, among other things, the amounts of insurance
maintained, the risks covered by such insurance and the insurance company or
companies which carry such insurance.  If requested by Lender, Borrower shall
furnish verification of the adequacy of such insurance by an independent
insurance broker or appraiser acceptable to Lender.  Under no circumstances
shall Borrower be permitted to finance the payment of any portion of the
Insurance Premiums.

(f)        Failure to Deliver Policies.  If at any time Lender is not in receipt
of written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, without notice to Borrower to take such
action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate, and all expenses incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect, together with interest at the Default Rate from the date incurred
by Lender, shall be secured by the Security Instrument and payable by Borrower
to Lender immediately upon Lender’s demand.





57



 

 

(g)        Transfer of Title.  In the event of foreclosure of the Security
Instrument or other transfer of title or assignment of the Property, by reason
of a default hereunder, in extinguishment, in whole or in part, of the
Obligations, all right, title and interest of Borrower in and to all policies of
insurance required under this Section 6.1 or otherwise then in force with
respect to the Property and all proceeds payable thereunder and unearned
premiums thereon shall immediately vest in the purchaser or other transferee of
the Property.

Section 6.2      Casualty and Condemnation.

(a)        Casualty.  If the Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
written notice of such damage to Lender and shall promptly commence and
diligently prosecute the completion of the Restoration of the Property pursuant
to Section 6.3 hereof as nearly as possible to the condition the Property was in
immediately prior to such Casualty, with such alterations as may be reasonably
approved by Lender and otherwise in accordance with Section 6.3
hereof.  Borrower shall pay all costs of such Restoration whether or not such
costs are covered by insurance.  Lender may, but shall not be obligated to make
proof of loss if not made promptly by Borrower.  In addition, Lender may
participate in any settlement discussions with any insurance companies (and
shall approve the final settlement, which approval shall not be unreasonably
withheld or delayed) with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than $250,000.00
and Borrower shall deliver to Lender all instruments required by Lender to
permit such participation.

(b)        Condemnation.  Borrower shall promptly give Lender notice of the
actual or threatened (in writing) commencement of any proceeding for the
Condemnation of the Property and shall deliver to Lender copies of any and all
papers served in connection with such proceedings.  Lender may participate in
any such proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of reasonable expenses of collection, to
the reduction or discharge of the Debt.  Lender shall not be limited to the
interest paid on the Award by the condemning authority but shall be entitled to
receive out of the Award interest at the rate or rates provided herein or in the
Note.  If any portion of the Property is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property pursuant to Section 6.3 hereof and otherwise comply with the provisions
of Section 6.3 hereof.  If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the Debt.





58



 

 

Section 6.3      Restoration.

The following provisions shall apply in connection with the Restoration of the
Property:

(a)        If the Net Proceeds shall be less than $250,000.00 and the costs of
completing the Restoration shall be less than $250,000.00, the Net Proceeds will
be paid to Lender and disbursed by Lender to Borrower upon receipt, provided
that all of the conditions set forth in Section 6.3(c) hereof are met and
Borrower delivers to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement.

(b)        If the Net Proceeds are equal to or greater than $250,000.00 or the
costs of completing the Restoration is equal to or greater than $250,000.00, the
Net Proceeds shall be paid to Lender and Lender shall make the Net Proceeds
available for the Restoration in accordance with the provisions of this Section
6.3.  The term “Net Proceeds” for purposes of this Section 6.3 shall
mean:  (i) the net amount of all insurance proceeds received by Lender pursuant
to Article VI as a result of such damage or destruction, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Insurance Proceeds”), or (ii) the net amount
of the Award, after deduction of its reasonable costs and expenses (including,
but not limited to, reasonable counsel fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.

(c)        The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:

(i)         no Event of Default shall have occurred and be continuing;

(ii)        (1) in the event the Net Proceeds are Insurance Proceeds, less than
forty percent (40%) of the total floor area of the Improvements on the Property
has been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than twenty
percent (20%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

(iii)      Leases demising in the aggregate a percentage amount equal to or
greater than ninety percent (90%) of the total rentable space in the Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or Condemnation, whichever the case may
be, shall remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and Borrower and/or Tenant, as
applicable under the respective Lease, will make all necessary repairs and
restorations thereto at their sole cost and expense.

(iv)       Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or





59



 

 

Condemnation, whichever the case may be, occurs; provided that Borrower applying
for approvals, authorizations, certifications, licenses and permits required in
connection with such Restoration shall be deemed a commencement of the
Restoration) and shall diligently pursue the same to reasonably satisfactory
completion;

(v)        Lender shall be satisfied, in its reasonable discretion, that any
operating deficits, including all scheduled payments of principal and interest
under the Note, which will be incurred with respect to the Property as a result
of the occurrence of any such Casualty or Condemnation, whichever the case may
be, will be covered out of (1) the Net Proceeds, (2) the insurance coverage
referred to in Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds
of Borrower;

(vi)       Lender shall be satisfied, in its reasonable discretion, that the
Restoration will be completed on or before the earliest to occur of (1) six (6)
months prior to the Maturity Date, (2) the earliest date required for such
completion under the terms of any Leases, (3) such time as may be required under
all applicable Legal Requirements in order to repair and restore the Property to
the condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(ii) hereof;

(vii)      the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;

(viii)    the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

(ix)       such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property or the Improvements;

(x)        the Debt Service Coverage Ratio (taking into account any of the
Additional Advance previously funded) for the Property (as determined by Lender
after giving effect to the Restoration) shall be equal to or greater than 1.25
to 1.0;

(xi)       Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be subject to
Lender’s reasonable approval; and

(xii)      the Net Proceeds together with any cash or cash equivalent deposited
by Borrower with Lender are sufficient in Lender’s discretion to cover the cost
of the Restoration.

(d)        The Net Proceeds shall be held by Lender in an interest-bearing
account and, until disbursed in accordance with the provisions of this Section
6.3(b), shall constitute additional security for the Debt and the other
obligations of Borrower under this





60



 

 

Agreement, the Security Instrument, the Note and the other Loan Documents under
the Loan Documents.  The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence reasonably satisfactory to Lender that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the reasonable satisfaction
of Lender and discharged of record or in the alternative fully insured to the
reasonable satisfaction of Lender by the title company issuing the Title
Insurance Policy.

(e)        All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender in its reasonable discretion and by an independent consulting engineer
selected by Lender (the “Casualty Consultant”).  Lender shall have the use of
the plans and specifications and all permits, licenses and approvals required or
obtained in connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and approval by Lender and the Casualty Consultant.  All reasonable
out-of-pocket costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration including, without limitation,
reasonable counsel fees and disbursements and the Casualty Consultant’s fees,
shall be paid by Borrower.

(f)        In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage.  The term “Casualty
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Casualty Consultant, until the Restoration has been completed.  The Casualty
Retainage shall in no event, and notwithstanding anything to the contrary set
forth above in this Section 6.3, be less than the amount actually held back by
Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Casualty Retainage shall not be released until the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.3 and that all approvals
necessary for the re-occupancy and use of the Property have been obtained from
all appropriate governmental and quasi-governmental authorities, and Lender
receives evidence reasonably satisfactory to Lender that the costs of the
Restoration have been paid in full or will be paid in full out of the Casualty
Retainage; provided,  however, that Lender will release the portion of the
Casualty Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which the Casualty
Consultant certifies to Lender that the contractor, subcontractor or materialman
has satisfactorily completed all work and has supplied all materials in
accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract, the contractor, subcontractor or materialman delivers
the lien waivers and evidence of payment in full of all sums due to the
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title company issuing the





61



 

 

Title Insurance Policy, and Lender receives an endorsement to the Title
Insurance Policy insuring the continued priority of the lien of the Security
Instrument and evidence of payment of any premium payable for such
endorsement.  If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.

(g)        Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

(h)        If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.3 shall constitute additional security for the Debt and the other
obligations of Borrower under this Agreement, the Security Instrument, the Note
and the other Loan Documents under the Loan Documents.

(i)         The excess, if any, of the Net Proceeds (and the remaining balance,
if any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.3, and the receipt by Lender of
evidence reasonably satisfactory to Lender that all costs incurred in connection
with the Restoration have been paid in full, shall be: (x) to the extent a
Trigger Period then exists, deposited in the Cash Management Account to be
disbursed in accordance with this Agreement and (y) to the extent a Trigger
Period does not then exist, released to Borrower in accordance with this
Agreement, provided in each case, no Event of Default shall have occurred and
shall be continuing under the Note, this Agreement or any of the other Loan
Documents.

(j)         All Net Proceeds not required to be made available for the
Restoration may be retained and promptly applied by Lender toward the payment of
the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper or, at the
reasonable discretion of Lender, the same may be paid, either in whole or in
part, to Borrower for such purposes as Lender shall approve, in its reasonable
discretion.  If Lender shall receive and retain Net Proceeds, the lien of the
Security Instrument shall be reduced only by the amount thereof received and
retained by Lender and actually applied by Lender in reduction of the Debt.

(k)        In the event of foreclosure of the Security Instrument, or other
transfer of title to the Property in extinguishment in whole or in part of the
Debt all right, title and interest of Borrower in and to the Policies that are
not blanket Policies then in force concerning the Property and all proceeds
payable thereunder shall thereupon vest in the





62



 

 

purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

ARTICLE VII.  NO SALE OR ENCUMBRANCE

Section 7.1      Transfers.

(a)        Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of and all other obligations of Borrower under this Agreement,
the Security Instrument, the Note and the other Loan Documents.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the other obligations of Borrower under this
Agreement, the Security Instrument, the Note and the other Loan Documents,
Lender can recover the Debt by a sale of the Property.

(b)        Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 7.1, Borrower shall not, and shall not
permit any Restricted Party do any of the following (collectively, a
“Transfer”):  (i) sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) the Property or
any part thereof or any legal or beneficial interest therein, (ii) enter into
any PACE Loan or (iii) permit a sale or pledge of any direct or indirect
interest in Borrower, other than (A) pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 4.15 and
(B) Permitted Transfers.

(c)        A Transfer shall include, but not be limited to, (i) an installment
sales agreement wherein Borrower agrees to sell the Property or any part thereof
for a price to be paid in installments; (ii) an agreement by Borrower leasing
all or a substantial part of the Property for other than actual occupancy by a
space Tenant thereunder or a sale, assignment or other transfer of, or the grant
of a security interest in, Borrower’s right, title and interest in and to any
Leases or any Rents and Profits; (iii) if a Restricted Party is a corporation,
any merger, consolidation or sale or pledge of such corporation’s stock or the
creation or issuance of new stock; (iv) if a Restricted Party is a limited or
general partnership or joint venture, any merger or consolidation or the change,
removal, or addition of a general partner or the sale or pledge of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the sale or pledge of limited partnership
interests or any profits or proceeds relating to such limited partnership
interest or the creation or issuance of new limited partnership interests;
(v) if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, or addition of a managing member or
non‑member manager (or if no managing member, any member) or the sale or pledge
of the membership interest of a managing





63



 

 

member (or if no managing member, any member) or any profits or proceeds
relating to such membership interest, or the sale or pledge of non‑managing
membership interests or the creation or issuance of new non‑managing membership
interests; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the sale or pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; (vii) any change in Control of Borrower or Guarantor, directly or
indirectly.

(d)        Notwithstanding the provisions of this Section 7.1, Lender’s consent
shall not be required in connection with (A) one or a series of Transfers of
publicly traded non-Controlling limited partnership interests in Guarantor on
the New York Stock Exchange, and (B) other than the Transfers permitted in
clause (A) above, one or a series of Transfers of not more than forty-nine
percent (49%) of the indirect interests in Borrower; provided, however in
connection with such Transfer or Transfers permitted by this clause (B), (i) no
such Transfer shall result in a breach of the Required Ownership and Control
Condition (defined below), (ii) as a condition to each such Transfer, Lender
shall receive not less than thirty (30) days prior written notice of such
proposed Transfer, (iii) to the extent that any such Transfer will result in the
transferee (either itself or collectively with its affiliates) owning a 10% or
greater equity interest (directly or indirectly) in Borrower, Lender shall have
performed searches and/or received other diligence such that Lender is in
compliance with Lender’s then current “know your customer” requirements and
Lender’s receipt of the Satisfactory Search Results, at Borrower’s cost and
expense, shall be a condition precedent to such transfer, (iv) as a condition to
each such Transfer, Borrower shall remake the representations contained herein
relating to ERISA, OFAC and Prohibited Person (and, upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate containing such
updated representations effective as of the date of the consummation of the
applicable transfer), and (v) no such Transfer shall result in the occurrence of
an Event of Default (collectively, the “Transfer Conditions”).  In addition, at
all times, (1) Guarantor must continue to Control Borrower and own 100% of the
legal and beneficial interest in Borrower, (2) Guarantor or an Affiliate of
Guarantor much continue to Control and own at least fifty-one percent (51%) of
any Affiliated Manager, (3) NewReal must continue to Control Guarantor as the
general partner of Guarantor and own at least one percent (1%) of the
partnership interests in Guarantor, (4)  no less than two (2) of the Required
Control Parties (either in their individual capacity or in their capacity as a
trustee of a trust that owns shares in NewReal) must continue to Control NewReal
and own, in the aggregate, at least fifty-one percent (51%) of the shares in New
Real, and  (5)  Ronald Brown or the spouse, siblings, children or grandchildren
of Ronald Brown (or a trust for the benefit of any such Persons) much continue
to own in the aggregate, directly or indirectly, at least a 4% legal and
beneficial interest in Guarantor (collectively, the “Required Ownership and
Control Condition”).  Upon request from Lender, Borrower shall promptly provide
Lender with a revised version of the organizational chart delivered to Lender in
connection with the Loan reflecting any Transfer consummated in accordance with
this Section 7.1(d).

(e)        Lender shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon Borrower’s Transfer without Lender’s
consent.  This provision shall





64



 

 

apply to every Transfer regardless of whether voluntary or not, or whether or
not Lender has consented to any previous Transfer.

ARTICLE VIII.  DEFAULTS

Section 8.1      Events of Default.  The term “Event of Default,” as used in
this Agreement, shall mean the occurrence of any of the following events:

(a)        if (A) any Monthly Debt Service Payment Amount or the payment due on
the Maturity Date is not paid when due and such non-payment continues for five
(5) days following such due date, (B) any deposit to any of the Reserve Accounts
required hereunder or under the other Loan Documents is not paid when due or (C)
any other portion of the Debt is not paid when due and such non-payment of such
other portion of the Debt continues for five (5) days following notice to
Borrower that the same is due and payable;

(b)        if any of the Impositions are not paid when the same are due and
payable except to the extent (A) sums sufficient to pay the Impositions in
question had been reserved hereunder prior to the applicable due date for the
Impositions in question for the express purpose of paying the Impositions in
question and Lender failed to pay the Impositions in question when required
hereunder, (B) Lender’s access to such sums was not restricted or constrained in
any manner and (C) no Event of Default was continuing;

(c)        if the Policies are not kept in full force and effect or if evidence
of the same is not delivered to Lender as provided in Section 6.1 hereof;

(d)        any representation or warranty made herein or in the other Loan
Documents (including any certificates, schedules, and financial statements
delivered in connection with any of the foregoing), or otherwise made by or on
behalf of Borrower or any other Borrower Party in connection with the
transactions contemplated hereunder, shall be false or misleading in any
material respect when made;

(e)        any Transfer shall be made in violation of the terms of this
Agreement or the other Loan Documents;

(f)        if (i) Borrower or Guarantor shall commence any case, proceeding or
other action (A) under any existing or future Legal Requirements of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or (ii) Borrower or any other Borrower Party shall make a general
assignment for the benefit of its creditors; or (iii) there shall be commenced
against Borrower or any other Borrower Party, any case, a proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment, or (B)
remains undismissed, undischarged or unbonded for a period of ninety (90) days;
or (iv) there shall be commenced against Borrower or any other Borrower Party,
any case, proceeding or





65



 

 

other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets which
results in the entry of any order for any such relief which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry thereof; or (v) Borrower or any other Borrower Party or any of
their affiliates shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
clauses (i),  (ii),  (iii) or (iv) above; or (v) Borrower or any other Borrower
Party shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;

(g)        the existence of any Environmental Condition which is not fully
remediated in accordance with the requirements of all applicable Governmental
Regulations within thirty (30) days following the date that Borrower first
acquires knowledge of such Environmental Condition; provided, however, if such
remediation cannot be accomplished within such thirty (30) day period, the time
for Borrower’s completion of such remediation shall be extended for such
additional period as may be reasonably required by Borrower for such completion,
provided further that Borrower (1) shall commence such remediation within thirty
(30) days following the date Borrower first acquires knowledge of such
Environmental Condition and thereafter exercises its best efforts to prosecute
the completion of such remediation and (ii) Borrower is diligently pursuing such
remediation in accordance with the timeline established by the applicable
Governmental Regulations;

(h)        subject to the Borrower’s rights of contest set forth in Section
4.4(b) and Section 4.17(b) hereof, if the Property becomes subject to any
mechanic’s, materialmen’s or other Lien (including without limitation, any
federal tax lien but excluding any Lien for local real estate taxes and
assessments not then due and payable) and such Lien shall remain undischarged of
record (by payment, bonding or otherwise) for a period of thirty (30) days after
notice thereof to Borrower;

(i)         if any default occurs in the performance of any guarantor’s or
indemnitor’s obligations under any guaranty or indemnity executed in connection
herewith and such default continues after the expiration of applicable grace
periods set forth in such guaranty or indemnity, or if any representation or
warranty of any guarantor or indemnitor thereunder shall be false or misleading
in any material respect when made;

(j)         if a default beyond applicable notice or cure period (if any) shall
occur under the Management Agreement (or any successor management agreement);

(k)        if the Management Agreement is modified or amended without the prior
written consent of Lender in violation of Section 4.16, or the Borrower or
Manager, as applicable, waives or releases any of its rights or remedies under
the Management Agreement in any material respect;

(l)         if the Management Agreement terminates or expires pursuant to its
terms or a successor management or accounting agreement is executed by Borrower
and such successor agreement is not approved by Lender;





66



 

 

(m)       if Borrower (i) does not complete the Required Repairs by the required
deadline set forth on Schedule 4.27 hereof, and otherwise in accordance with
Section 4.27 hereof, or (ii) fails to comply with any other provision of Section
4.27 and such failure is not cured within thirty (30) days after notice from
Lender;

(n)        Guarantor shall, at any time, fail to maintain (x) a net worth equal
to or greater than the Minimum Net Worth and/or (v) the Minimum Liquidity
Standard (each as defined in the Guaranty), as determined by Lender in Lender’s
sole and absolute discretion;

(o)        if any representation and/or covenant herein relating to ERISA
matters is breached;

(p)        if Borrower shall continue to be in default under any of the other
terms, covenants or conditions of this Agreement or the other Loan Documents not
specified in subsections (a) to (o) above, for ten (10) days after receipt of
written notice to Borrower from Lender, in the case of any default which can be
cured by the payment of a sum of money, or for thirty (30) days after receipt of
written notice from Lender in the case of any other default; provided,  however,
that if such non‑monetary default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrower
shall have commenced to cure such default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such default, such additional
period not to exceed ninety (90) days.

Section 8.2      Remedies.  The provisions of Article VI of the Security
Instrument are hereby incorporated by reference into this Agreement to the same
extent and with the same force as if fully set forth herein.

Section 8.3      Duration of Events of Default.  If any Event of Default occurs
(irrespective of whether or not the same consists of an ongoing condition, a
one-time occurrence, or otherwise), the same shall be deemed to continue at all
times thereafter; provided, however, that such Event of Default shall cease to
continue only if Lender shall accept, in writing, performance of the defaulted
obligation or shall execute and deliver a written agreement in which Lender
expressly states that such Event of Default has ceased to continue.  Borrower
shall have no right to cure any Event of Default, and Lender shall not be
obligated under any circumstances whatsoever to accept such cure or performance
or to execute and deliver any such writing.  Without limitation, this Section
shall govern in any case where reference is made in the Loan Documents, the
Guaranty, if any, and/or the Environmental Indemnity to (i) any “cure” (whether
by use of such word or otherwise) of any Event of Default, (ii) “during an Event
of Default,” “the continuance of an Event of Default” or “after an Event of
Default has ceased” (in each case, whether by use of such words or otherwise),
or (iii) any condition or event which continues beyond the time when the same
becomes an Event of Default.





67



 

 

ARTICLE IX.  PARTICIPATION AND SALE OF LOAN

Section 9.1      Assignment by Lender.  Borrower agrees that Lender may assign,
sell or transfer the Loan, its rights under this Agreement and the other Loan
Documents and any servicing rights with respect to the Loan, whether in whole or
in part, and/or grant participations in the Loan.  In the event of any
assignment of the Loan by Lender, Lender (and its partners, officers, directors,
agents, attorneys, administrators, trustees, parents, subsidiaries, advisors,
affiliates, beneficiaries, shareholders, representatives, servants and employees
and their respective affiliates) will be deemed released of and from any
obligation or liability (including, without limitation, any Losses of any
Person) with respect to the Loan, this Agreement and the other Loan Documents
(without any further action or agreement required) with respect to the
Loan.  Lender may forward to any potential assignee or transferee of any
interest in the Loan or any servicing rights with respect to the Loan any and
all documents and information which Lender now has or may hereafter acquire
relating to the Loan and to the Borrower Parties and the Property, whether
furnished by the Borrower Parties or otherwise, as Lender determines necessary
or desirable.  Borrower, on behalf of itself and the Borrower Parties, agrees to
reasonably cooperate with Lender at no material cost to Borrower (unless an
Event of Default is continuing) in connection with any transaction contemplated
in this Section 9.1.  Lender shall use commercially reasonable efforts to notify
Borrower within ten (10) days after any such sale, assignment.

ARTICLE X.  EXCULPATION

Section 10.1    Exculpation.

(a)        Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instrument and the other Loan Documents, or in the Property, the
Rents and Profits, or any other collateral given to Lender pursuant to the Loan
Documents; provided,  however, that, except as specifically provided herein, any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and
Profits and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with the Note, this Agreement, the Security Instrument or the other
Loan Documents.  The provisions of this Section shall not, however, (i)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (iii) affect the validity or enforceability of or
any guaranty made in connection with the Loan or any of the rights and remedies
of Lender thereunder; (iv) impair the right of Lender to obtain the appointment
of a receiver; (v) impair the enforcement of any assignment of leases contained
in the Security Instrument; or (vi) constitute a prohibition against Lender





68



 

 

to seek a deficiency judgement or otherwise commence any appropriate action or
proceeding against Borrower in order to fully realize the security granted by
the Security Instrument or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property.

(b)        Nothing contained herein shall in any manner or way release, affect
or impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any Losses incurred or
suffered by Lender arising out of or in connection with the following:

(i)         fraud or intentional misrepresentation by Borrower, Principal or
Guarantor in connection with the Loan;

(ii)        the gross negligence or willful misconduct of Borrower, Principal or
Guarantor;

(iii)      intentional, material physical waste of the Property;

(iv)       the removal or disposal of any material portion of the Property
during the continuance of an Event of Default, unless any personal property that
is removed or disposed of is replaced with personal property of the same utility
and the same or greater value;

(v)        the misappropriation, misapplication or conversion by Borrower,
Principal or Guarantor of (A) any Insurance Proceeds paid by reason of any loss,
damage or destruction to the Property, (B) any Awards received in connection
with a Condemnation of all or a portion of the Property, (C) any Rents and
Profits during the continuance of an Event of Default, or (D) any rents paid
more than one month in advance;

(vi)       failure to pay Impositions, charges for labor or materials or other
charges that can create liens on any portion of the Property in accordance with
the terms and provisions hereof unless sums sufficient to pay such Impositions
have been deposited with Lender in accordance with this Agreement and Lender
fails to disburse or pay such Impositions in accordance with the requirements of
this Agreement;

(vii)      failure to pay Insurance Premiums (unless (1) such failure results
solely from there being an insufficient amount of revenue from the Property to
make such payment and Borrower has provided Lender advance notice of such
failure prior to the expiration of the related Policy), or (2) sums sufficient
to pay such Insurance Premiums have been deposited with Lender in accordance
with this Agreement and Lender fails to disburse or pay such Insurance Premiums
in accordance with the requirements of this Agreement, to maintain the Policies
in full force and effect and/or to provide Lender evidence of the same, in each
case, as expressly provided herein





69



 

 

(viii)    any security deposits, advance deposits or any other deposits
collected with respect to the Property held by or on behalf of Borrower which
are not delivered to Lender in accordance with the Loan Documents upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof;

(ix)       any tax on the making and/or recording of the Security Instrument,
the Note or any of the other Loan Documents or any transfer or similar taxes
(whether due upon the making of the same or upon Lender’s exercise of its
remedies under the Loan Documents), but excluding any income, franchise or other
similar taxes;

(x)        Borrower fails to comply with any Cash Management Provisions or fails
to appoint a new property manager upon the request of Lender or fails to comply
with any limitations on instructing the property manager, each as required by
and in accordance with, as applicable, the terms and provisions of, this
Agreement and the other Loan Documents; or

(xi)       if Borrower, Guarantor or any Affiliate of Borrower or Guarantor
contests, impedes, delays or opposes the exercise by Lender of any enforcement
actions, remedies or other rights it has under or in connection with this
Agreement or the other Loan Documents; provided that neither Borrower nor
Guarantor shall be liable to the extent of any applicable loss, damage, cost,
expense, liability, claim or other obligation arising solely from a defense of
Borrower, Guarantor or any Affiliate of Borrower or Guarantor raised in good
faith.

(c)        Notwithstanding anything to the contrary in this Agreement, the Note
or any of the Loan Documents,

(i)         Lender shall not be deemed to have waived any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provisions of the
Bankruptcy Code to file a claim for the full amount of the Debt secured by the
Security Instrument or to require that all collateral shall continue to secure
all of the Debt owing to Lender in accordance with the Loan Documents, and

(ii)        the Debt shall be fully recourse to Borrower:

(A)       in the event of: (1) Borrower or any Person that Controls Borrower
(“Principal”) filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (2) the filing of an involuntary
petition against Borrower or Principal under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law in which Borrower, Principal or
Guarantor colludes with, or otherwise assists such Person, or solicits or causes
to be solicited petitioning creditors for any involuntary petition against
Borrower or Principal from any Person;





70



 

 

(3) Borrower or Principal filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (4) Borrower or Principal consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for Borrower or Principal or any portion of the Property (except
with regard to such applications for the appointment made by Lender); or (5)
Borrower or Principal making an assignment for the benefit of creditors, or
admitting, in writing or in any legal proceeding, its insolvency or inability to
pay its debts as they become due; or

(B)       any representation, warranty or covenant contained in Section 3.19,
 Section 3.6,  Section 4.13,  Section 4.21 or Section 7.1 hereof is violated or
breached.

ARTICLE XI.  CASH MANAGEMENT

Section 11.1    Clearing Account.

(a)        Upon the first occurrence of a Trigger Period, Borrower shall
establish and, during the occurrence and continuance of a Trigger Period,
maintain an account (the “Clearing Account”) with a local bank selected by
Borrower and approved by Lender (which approval shall not be unreasonably
withheld or delayed) (the “Clearing Bank”) in trust for the benefit of Lender in
accordance with an agreement among Borrower, Lender, Manager (if applicable) and
the Clearing Bank in form and substance reasonably acceptable to Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time (the “Clearing Account Agreement”).  The Clearing Account shall be
under the sole dominion and control of Lender.  Lender and its servicer shall
have the sole right to make withdrawals from the Clearing Account.  All costs
and expenses for establishing and maintaining the Clearing Account shall be paid
by Borrower.

(b)        During the occurrence and continuance of a Trigger Period, Borrower
shall cause all Rents and Profits to be delivered directly to the Clearing
Account.  In accordance with the Clearing Account Agreement, Borrower shall, or
shall cause Manager (if applicable) to, deliver written instructions (which
instructions can be revoked only upon the termination of the Trigger Period) to
all tenants under Leases to deliver all Rents and Profits payable thereunder
directly to the Clearing Account.  Notwithstanding anything to the contrary
contained herein or in any other Loan Documents, in the event Borrower or
Manager (if applicable) shall receive any amounts constituting Rents and Profits
during the occurrence and continuance of a Trigger Period, Borrower shall, and
shall cause Manager (if applicable) to, deposit all such amounts received by
Borrower or the Manager (if applicable) into the Clearing Account within one (1)
Business Day after receipt thereof.

(c)        Borrower shall obtain from Clearing Bank its agreement to transfer,
from and after such time as the Clearing Bank has received a Cash Management
Activation





71



 

 

Notice and until such time as the Clearing Bank has received a Cash Management
Deactivation Notice, all amounts on deposit in the Clearing Account to the Cash
Management Account in immediately available funds by federal wire transfer once
every Business Day.

(d)        Upon the occurrence and during the continuation of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any amounts then on deposit in the Clearing Account
to the payment of the Obligations in any order, proportion and priority as
Lender may determine in its sole and absolute discretion.

(e)        The Clearing Account shall not be commingled with other monies held
by Borrower or Clearing Bank.

(f)        Borrower shall not further pledge, assign or grant any security
interest in the Clearing Account or the monies deposited therein or permit any
lien or encumbrance to attach thereto, or any levy to be made thereon, or any
UCC-1 Financing Statements, except those naming Lender as the secured party, to
be filed with respect thereto.

(g)        Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Losses arising from or in any way connected with the
Clearing Account and/or the Clearing Account Agreement or the performance of the
obligations for which the Clearing Account was established except with regard to
the gross negligence or willful misconduct of Lender.

Section 11.2    Cash Management Account.

(a)        Upon the first occurrence of a Trigger Period, Lender, on Borrower’s
behalf, shall establish and maintain a segregated account (the “Cash Management
Account”) to be held by a bank selected by Lender (“Cash Management Bank”) in
trust and for the benefit of Lender in accordance with an agreement among
Borrower, Lender and the Cash Management Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time (the
“Cash Management Agreement”).  The Cash Management Account shall be under the
sole dominion and control of Lender.  Borrower hereby grants to Lender a first
priority security interest in any Cash Management Account and all deposits at
any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation,
authorizing Lender to file UCC‑1 Financing Statements and continuations
thereof.  Borrower will not in any way alter or modify the Cash Management
Account.  Lender and Servicer shall have the sole right to make withdrawals from
the Cash Management Account in accordance with this Agreement and the other Loan
Documents.  All costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower in accordance with this Agreement.

(b)        Provided no Event of Default shall have occurred and is continuing,
on each Monthly Payment Date during the continuance of a Trigger Period, Cash
Management





72



 

 

Bank shall apply all funds on deposit in the Cash Management Account in the
following amounts and order of priority:

(i)         First, funds sufficient to pay the next monthly deposit in the Tax
and Insurance Reserve Account in accordance with the terms and conditions of
Section 5.1 hereof for Impositions and insurance premiums to be disbursed to
Lender to pay such monthly deposit;

(ii)        Second, funds sufficient to pay the fees and expenses of Cash
Management Bank and Clearing Bank then due and payable to Cash Management Bank
and Clearing Bank in connection with the administration and maintaining of the
Cash Management Account and Clearing Account shall be disbursed to the Cash
Management Bank and Clearing Bank to pay such fees and expenses;

(iii)      Third, funds sufficient to pay the Monthly Payment then due shall be
disbursed to Lender to pay such Monthly Payment;

(iv)       Fourth, funds sufficient to pay any interest accruing at the Default
Rate, late payment charges and any other amounts then due and payable under the
Loan Documents shall be disbursed to Lender to pay such interest, late payment
charges and such other amounts;

(v)        Fifth, funds sufficient to pay the next Monthly Capital Expenditure
Deposit in the Capital Expenditure Reserve Account in accordance with the terms
and conditions of Section 5.5 hereof to be held and disbursed in accordance with
Section 5.5 hereof;

(vi)       Sixth, funds sufficient to pay the next Monthly Operating Expense
Deposit in the Operating Expense Reserve Account in accordance with the terms
and conditions of Section 5.3 hereof to be held and disbursed in accordance with
Section 5.3 hereof;

(vii)      Seventh, the remaining amount (the “Excess Cash Flow”) shall be
deposited into the Excess Cash Flow Account and held by Lender as additional
security for the Obligations until disbursed in accordance with Section 5.4
hereof.

(c)        Any disbursements or disposition of funds or assets which Cash
Management Bank makes pursuant to this Agreement shall be subject to Cash
Management Bank’s standard policies, procedures and documentation governing the
type of disbursement or disposition made; provided, however, that in no
circumstances will any such disbursement or disposition require Borrower’s
consent.

(d)        All funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default, may be applied by
Lender to the Obligations in such order and priority as Lender shall determine.

(e)        If, following the occurrence of a Trigger Event, a Trigger
Termination Event shall have occurred, then (i) Lender notify Clearing Bank of
such Trigger





73



 

 

Termination Event and shall instruct Clearing Bank to transfer funds in the
Clearing Account to or at the direction of Borrower, (ii) Cash Management Bank
shall cease applying funds in accordance with, as applicable, Section 11.2(b)
hereof, and (iii) Rents and Profits shall not be required to be deposited into
the Clearing Account until the occurrence of any subsequent Trigger Period.

(f)        If, following the occurrence of a Trigger Event, a Trigger
Termination Event shall have occurred, any funds then on deposit in the Cash
Management Account shall be transferred by Cash Management Bank to the Clearing
Account

(g)        Borrower shall pay to Cash Management Bank and Lender and/or Cash
Management Bank’s and Lender’s counsel on demand, from time to time, all
reasonable costs and expenses (including, but not limited to, reasonable
attorneys’ fees and disbursements, and transfer, recording and filing fees,
taxes and other charges) of, or incidental to, the creation or perfection of any
lien or security interest granted or intended to be granted with respect to the
Cash Management Account, the custody, care, sale, transfer, administration,
collection of or realization on the Cash Management Account and the sums
contained therein, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of Cash Management Bank and/or Lender
relating to the Cash Management Account.  Such fees and charges shall be paid to
Cash Management Bank pursuant to subsection (h) and Cash Management Bank shall
be entitled to charge the Cash Management Account for such fees and
charges.  Such fees and charges shall be customary for the services of Cash
Management Bank described herein in connection with commercial mortgage loans
intended for securitization and secured by properties similar to the
Property.  Borrower agrees to pay all Cash Management Bank’s customary fees and
charges for the maintenance and administration of the Cash Management
Account  and for the treasury management and other account services provided
with respect to the Cash Management Account (collectively “Cash Management Bank
Fees”), including, but not limited to, the customary fees for (a) funds transfer
services received with respect to the Cash Management Account, (b) funds
advanced to cover overdrafts in the Cash Management Account (but without Cash
Management Bank being in any way obligated to make any such advances), and (c)
duplicate bank statements.  Cash Management Bank Fees will be paid by Cash
Management Bank in accordance with this Agreement by debiting the Cash
Management Account  on the Business Day that the Cash Management Bank Fees are
due, without notice to Borrower.  If there are not sufficient funds in the Cash
Management Account to cover fully the Cash Management Bank Fees on the Business
Day Cash Management Bank attempts to debit them from the Cash Management
Account, such shortfall or the amount of such Cash Management Bank Fees will be
paid by Borrower to Cash Management Bank, without setoff or counterclaim, within
five (5) Business Days after demand from Cash Management Bank.  Borrower’s
obligation to pay Cash Management Bank Fees accrued prior to the termination of
this Agreement or the resignation or replacement of Cash Management Bank shall
survive the termination of this Agreement or the resignation or replacement of
Cash Management Bank.

(h)        Borrower shall indemnify Lender and hold Lender harmless from and
against any and all Losses arising from or in any way connected with the Cash
Management Account (unless arising from the gross negligence or willful
misconduct of Lender) or the





74



 

 

performance of the obligations for which the Cash Management Account was
established.  Borrower shall indemnify and hold Cash Management Bank and its
employees and officers harmless from and against any Losses incurred by Cash
Management Bank arising from or in any way connected with the Cash Management
Account (unless arising from the gross negligence or willful misconduct of
Lender) or the performance of the obligations for which the Cash Management
Account was established, except to the extent that such loss or damage results
from Cash Management Bank’s illegal acts, fraud, gross negligence or willful
misconduct.

(i)         If invested, sums on deposit in the Cash Management Account shall be
invested at the direction of Lender.

(j)         Borrower hereby agrees that Lender may maintain sub-accounts within
the Cash Management Account in connection with any payments otherwise required
under this Agreement, the Security Instrument, the Note and the other Loan
Documents, which sub-accounts may be ledger or book entry accounts and not
actual accounts.  All costs and expenses for establishing and maintaining such
sub-accounts shall be paid by Borrower.

Section 11.3    Rights on Default.  Notwithstanding anything to the contrary
contained in this Agreement, the Security Instrument, the Note or the other Loan
Documents, upon the occurrence and during the continuation of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any amounts then on deposit in the Cash Management
Account to the payment of the Obligations in any order, proportion and priority
as Lender may determine in its sole and absolute discretion

Section 11.4    Payments Received Under Cash Management Agreement.  The
insufficiency of funds on deposit in the Cash Management Account shall not
relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement, the Note and the other Loan Documents, and such
obligation shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.  Notwithstanding anything to the contrary contained
in this Agreement, the Security Instrument, the Note or the other Loan
Documents, and provided that no Event of Default shall have occurred and be
continuing, Borrower’s obligations with respect to the payment of the Monthly
Payment and amounts required to be deposited into the Reserve Accounts, if any,
shall be deemed satisfied to the extent sufficient amounts are deposited in the
Cash Management Account to satisfy such obligations pursuant to the Cash
Management Agreement on the dates each such payment is required, regardless of
whether any of such amounts are so applied by Lender.

ARTICLE XII.  SERVICER

Section 12.1    Servicer.

(a)        At the option of Lender, the Loan may be serviced by a servicer
(together with its agents, nominees or designees, are collectively referred to
herein as “Servicer”) selected by Lender and Lender may delegate all or any
portion of its responsibilities under this Agreement and the other Loan
Documents to Servicer pursuant to a servicing agreement and/or other agreement
providing for the servicing of one or more mortgage





75



 

 

loans (collectively, the “Servicing Agreement”) between Lender and
Servicer.  Borrower shall be responsible for (i) any reasonable set-up fees or
any other initial costs and expenses relating to or arising under the Servicing
Agreement in connection with the Loan, and (ii) any reasonable fees and expenses
of Servicer (including, without limitation, reasonable attorneys’ fees and
disbursements) in connection with any release of the Property, any cash
management duties or activities, any prepayment, defeasance, assumption,
amendment or modification of the Loan, any documents or matters requested by
Borrower, or work-out of the Loan or enforcement of the Loan Documents.  Without
limiting the generality of the foregoing, Servicer shall be entitled to
reimbursement of reasonable costs and expenses as and to the same extent (but
without duplication) as Lender is entitled thereto under this Agreement and the
other Loan Documents.

(b)        Upon notice thereof from Lender, Servicer shall have the right to
exercise all rights of Lender and enforce all obligations of Borrower and
Indemnitor pursuant to the provisions of this Agreement and the other Loan
Documents.

(c)        Provided Borrower shall have been given notice of Servicer’s address
by Lender, Borrower shall deliver, or cause to be delivered, to Servicer
duplicate originals of all notices and other documents and instruments which
Borrower or Indemnitor may or shall be required to deliver to Lender pursuant to
this Agreement and the other Loan Documents (and no delivery of such notices or
other documents and instruments by Borrower or Indemnitor shall be of any force
or effect unless delivered to Lender and Servicer as provided above).

ARTICLE XIII.  MISCELLANEOUS

Section 13.1    Successors and Assigns; Terminology.  This Agreement applies to
Lender, Borrower, and their heirs, legatees, devisees, administrators,
executors, successors and assigns.  All covenants, promises and agreements in
this Agreement, by or on behalf of Borrower, shall inure to the benefit of the
legal representatives, successors and assigns of Lender.  The term “Borrower”
shall include both the original Borrower and any subsequent owner or owners of
any of the Property.  In this Agreement, whenever the context so requires, the
masculine gender includes the feminine and/or neuter, and the singular number
includes the plural.

Section 13.2    Lender’s Discretion.  Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender or any financial ratio is to be calculated
or determined, the decision of Lender to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory or Lender’s
calculation or determination shall (except as is otherwise expressly herein
provided) be in the sole discretion of Lender and shall be final and
conclusive.  The use of the phrase “in Lender’s sole discretion”, “in the sole
discretion of Lender” and words of similar import, when used in this Agreement
or any other Loan Document (as well as the absence thereof) with respect to a
particular matter shall not be deemed in any way to limit or modify the
provisions of the preceding sentence with respect to such matter.

Section 13.3    Applicable Law; Consent to Jurisdiction.  BORROWER AND LENDER
HEREBY AGREE THAT THIS AGREEMENT SHALL BE INTERPRETED,





76



 

 

CONSTRUED, GOVERNED AND ENFORCED ACCORDING TO THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OF CHOICE OF LAW OR
CONFLICTS OF LAW THAT WOULD DEFER TO THE SUBSTANTIVE LAW OF ANOTHER
JURISDICTION, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR CREATION, PERFECTION
AND ENFORCEMENT OF THE LIENS AND SECURITY INTEREST CREATED PURSUANT TO THE
SECURITY INSTRUMENT AND PURSUANT TO THE OTHER LOAN DOCUMENTS WITH RESPECT TO THE
PROPERTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, IT BEING UNDERSTOOD THAT BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  BORROWER
HEREBY IRREVOCABLY: (A) SUBMITS IN ANY LEGAL PROCEEDING RELATING TO THIS
AGREEMENT TO THE NON-EXCLUSIVE IN PERSONAM JURISDICTION OF ANY STATE OR THE
UNITED STATES COURT OF COMPETENT JURISDICTION SITTING IN THE STATE OF NEW YORK,
COUNTY OF NEW YORK, IN CONNECTION WITH ANY MATTER GOVERNED BY THE SUBSTANTIVE
LAWS OF THE STATE OF NEW YORK LAW PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, AND AGREES TO SUIT BEING BROUGHT IN SUCH COURTS, AS
LENDER MAY ELECT; (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF SUCH PROCEEDING IN ANY SUCH COURT OR THAT SUCH PROCEEDING WAS BROUGHT
IN AN INCONVENIENT COURT; (C) AGREES TO SERVICE OF PROCESS IN ANY LEGAL
PROCEEDING BY MAILING OF COPIES THEREOF (BY REGISTERED OR CERTIFIED MAIL, IF
PRACTICABLE) POSTAGE PREPAID, OR BY TELECOPY, TO ITS ADDRESS SET FORTH ABOVE OR
SUCH OTHER ADDRESS OF WHICH LENDER SHALL HAVE BEEN NOTIFIED IN WRITING; AND (D)
AGREES THAT NOTHING HEREIN SHALL AFFECT LENDER’S RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, AND THAT LENDER SHALL HAVE THE
RIGHT TO BRING ANY LEGAL PROCEEDINGS (INCLUDING A PROCEEDING FOR THE ENFORCEMENT
OF A JUDGMENT ENTERED BY ANY OF THE AFOREMENTIONED COURTS) AGAINST BORROWER IN
ANY OTHER COURT OR JURISDICTION IN ACCORDANCE WITH APPLICABLE LAW.

Section 13.4   Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AND LENDER EACH WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE LOAN SECURED BY THE SECURITY
INSTRUMENT, OR ANY OF THE LOAN DOCUMENTS.  THIS WAIVER IS KNOWINGLY,
INTENTIONALLY, AND VOLUNTARILY MADE BY BORROWER AND LENDER AND BORROWER
ACKNOWLEDGES THAT NEITHER LENDER NOR ANY PERSON ACTING ON BEHALF OF LENDER HAS
MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER ACKNOWLEDGES THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL





77



 

 

COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT IT HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND
AS EVIDENCE OF THIS FACT HAS EXECUTED THIS AGREEMENT BELOW.  BORROWER SHALL NOT
SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A  JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY LENDER EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY LENDER.

Section 13.5    Modification.  No modification, amendment, extension, discharge,
termination or waiver of any provision of this Agreement or of any other Loan
Document, nor consent to any departure by Borrower therefrom, shall in any event
be effective unless the same shall be in a writing signed by the party against
whom enforcement is sought, and then such waiver or consent shall be effective
only in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

Section 13.6    Notices.  All notices, demands and requests given or required to
be given by, pursuant to, or relating to, this Agreement shall be in
writing.  All notices shall be deemed to have been properly given if mailed by
United States registered or certified mail, with return receipt requested,
postage prepaid, or by United States Express Mail or other comparable overnight
courier service to the parties at its address hereinafter set forth, or to such
other address as such party may hereafter specify in accordance with the
provisions of this Section 13.6.  Any notice shall be deemed to have been
received upon receipt or refusal to accept delivery, in each case as shown on
the return receipt or the receipt of United States Express Mail or such
overnight commercial courier service.

If to Lender:

Insurance Strategy Funding Corp. LLC

c/o J.P. Morgan Asset Management

500 Stanton Christiana Road, Ops 2/Floor 2

Newark, Delaware 19713

Attention:  Gregory Thornton

with a copy to:

Katten Muchin Rosenman LLP

550 S. Tryon Street, Suite 2900

Charlotte, NC 28202-4213

Attention:  Adam L. Stoddard, Esq.

If to Borrower:





78



 

 

Mill Street Gardens, LLC

c/o The Hamilton Company

39 Brighton Ave.

Boston, MA 02134

with a copy to:

Saul Ewing Arnstein & Lehr LLP

131 Dartmouth Street, Suite 501

Boston, MA 02116

Attn: Sally E. Michael, Esq.

Section 13.7   Headings.  The Article and/or Section headings and the Table of
Contents in this Agreement are inserted only as a matter of convenience and for
reference, and in no way define, limit, or describe the scope or intent of any
provisions of this Agreement

Section 13.8    Severability.  If any provision of this Agreement should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Agreement except that if
the unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Debt immediately due and payable.

Section 13.9    Preferences.  Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the obligations of Borrower hereunder.  To the extent Borrower makes
a payment or payments to Lender, which payment or proceeds or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 13.10  Usury Savings Clause.  It is the intention of Borrower and Lender
to conform strictly to all applicable usury laws now or hereinafter in
force.  All agreements in this Agreement and in the other Loan Documents are
expressly limited so that in no contingency or event whatsoever, whether by
reason of advancement or acceleration of maturity of the Obligations, or
otherwise, shall the amount paid or agreed to be paid hereunder or thereunder
for the use, forbearance or detention of money, to the extent that any sums
secured by the Security Instrument or by the other Loan Documents shall not be
exempt from such laws, exceed the highest lawful rate permitted under applicable
usury laws as now or hereinafter construed by the court having jurisdiction over
such matters.  If, from any circumstance whatsoever, fulfillment of any
provision of the Loan Documents, at the time performance of such provision shall
be due, shall involve transcending the limit of validity prescribed by law which
a court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity
and if, from any circumstance whatsoever, Lender shall ever receive as interest
an amount which would exceed the highest lawful rate, the receipt of such excess
shall, at the option of Lender, be deemed a mistake and such excess shall be
rebated to Borrower or, held





79



 

 

in trust by Lender for the benefit of Borrower and shall be credited against the
principal amount of the Obligations to which the same may lawfully be credited,
and any portion of such excess not capable of being so credited shall be rebated
to Borrower.  The aggregate of all interest (whether designated as interest,
service charges, points or otherwise) contracted for, chargeable, or receivable
under the Note, this Agreement, or any other Loan Document shall under no
circumstances exceed the Maximum Legal Rate upon the unpaid principal balance of
the Note remaining from time to time.  In the event such interest does exceed
the Maximum Legal Rate, it shall be deemed a mistake and such excess shall be
canceled automatically and if theretofore paid, rebated to Borrower or credited
on the principal amount of the Note, or if the Note has been repaid, then such
excess shall be rebated to Borrower.

Section 13.11  Right to Deal.  In the event that ownership of the Property
becomes vested in a Person other than Borrower, Lender may, without notice to
Borrower, deal with such successor or successors in interest with reference to
this Agreement or the Obligations in the same manner as with Borrower, without
in any way vitiating or discharging Borrower’s liability hereunder or for the
payment of the Obligations or being deemed a consent to such vesting.  It being
agreed that Lender’s dealing with any such successor or successors as aforesaid
shall not relieve Borrower of its obligations or liabilities hereunder or under
the Loan Documents (including, without limitation, the Obligations), all of
which shall remain the primary obligations and liabilities of Borrower as a
principal hereunder and thereunder, and not as merely a guarantor or by way of
stand-by liability.

Section 13.12  Waiver of Notice.  Borrower shall not be entitled to any notices
of any nature whatsoever from Lender except with respect to matters for which
this Agreement or the other Loan Documents specifically and expressly provide
for the giving of notice by Lender to Borrower and except with respect to
matters for which Borrower is not, pursuant to applicable Legal Requirements,
permitted to waive the giving of notice.  Borrower hereby expressly waives the
right to receive any notice from Lender with respect to any matter for which
this Agreement or the other Loan Documents do not specifically and expressly
provide for the giving of notice by Lender to Borrower.

Section 13.13  Remedies of Borrower.  In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where, by law or under this Agreement, the other Loan
Documents or the Environmental Indemnity, Lender or such agent, as the case may
be, has an obligation to act reasonably or promptly, neither Lender nor its
agents shall be liable for any monetary damages, and Borrower’s sole remedy
shall be limited to commencing an action seeking injunctive relief or
declaratory judgment.  Any action or proceeding to determine whether Lender has
acted reasonably shall be determined by an action seeking declaratory judgment.

Section 13.14  Expenses.

(a)        Borrower will pay or, on demand, reimburse Lender for the payment of,
all appraisal fees, recording and filing fees, taxes, brokerage fees and
commissions, abstract fees, title insurance premiums and fees, UCC search fees,
escrow fees, consultants’ fees and disbursements, environmental engineers’ fees
and disbursements, reasonable actual attorneys’ fees and disbursements,
servicing fees, and all other costs and expenses of every character incurred by
Lender in connection with the closing of the transactions





80



 

 

contemplated hereunder or under the other Loan Documents (including the granting
and preparation of the Loan Documents), the administration and enforcement of
the Loan Documents, and/or otherwise attributable or chargeable to Borrower as
owner of the Property.

(b)        Borrower will pay or, on demand, reimburse Lender for the payment of
any costs or expenses (including reasonable actual attorneys’ fees and
disbursements and collection costs) incurred or expended in connection with or
incidental to (i) the occurrence of any default or Event of Default by Borrower
hereunder or under any of the other Loan Documents, (ii) the exercise or
enforcement by or on behalf of Lender of any of its rights or remedies or
Borrower’s obligations under this Agreement or under the other Loan Documents,
including, without limitation, the enforcement, compromise or settlement of the
Security Instrument or the Obligations or the defense or assertion of the rights
and claims of Lender hereunder in respect thereof, by litigation or otherwise,
or (iii) any legal advice as to Lender’s rights, remedies and obligations under
this Agreement and the other Loan Documents arising from or in connection with
any actual or threatened default hereunder or under any of the other Loan
Documents

Section 13.15  Schedules and Exhibits  Incorporated.  The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

Section 13.16  No Joint Venture or Partnership; No Third Party Beneficiaries.

(a)        Borrower and Lender intend that the relationships created hereunder
and under the other Loan Documents be solely that of borrower and
lender.  Nothing herein or therein is intended to create a joint venture,
partnership, tenancy in common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.

(b)        This Agreement, the other Loan Documents and the Environmental
Indemnity are solely for the benefit of Lender and nothing contained in this
Agreement, the other Loan Documents or the Environmental Indemnity shall be
deemed to confer upon anyone other than Lender and Borrower any right to insist
upon or to enforce the performance or observance of any of the obligations
contained herein or therein.  All conditions to the obligations of Lender to
make the Loan hereunder are imposed solely and exclusively for the benefit of
Lender and no other Person shall have standing to require satisfaction of such
conditions in accordance with their terms or be entitled to assume that Lender
will refuse to make the Loan in the absence of strict compliance with any or all
thereof and no other Person shall under any circumstances be deemed to be a
beneficiary of such conditions, any or all of which may be freely waived in
whole or in part by Lender if, in Lender’s sole discretion, Lender deems it
advisable or desirable to do so.

Section 13.17  Publicity.  All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents or to Lender or any of its Affiliates shall be subject to the prior
approval of Lender.





81



 

 

Section 13.18  Waiver of Marshalling of Assets.  To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and shall not assert any right under
any laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

Section 13.19  Waiver of Offsets/Defenses/Counterclaims.  Borrower hereby waives
the right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender or its
agents or otherwise to offset any obligations to make the payments required by
the Loan Documents or the Environmental Indemnity.  No failure by Lender to
perform any of its obligations hereunder shall be a valid defense to, or result
in any offset against, any payments which Borrower is obligated to make under
any of the Loan Documents or the Environmental Indemnity.

Section 13.20  Conflict; Construction of Documents; Reliance.  In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents or the Environmental Indemnity, the provisions of this Agreement shall
control.  The parties hereto acknowledge that they were represented by competent
counsel in connection with the negotiation, drafting and execution of the Loan
Documents and the Environmental Indemnity and that such Loan Documents and the
Environmental Indemnity shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents, the Environmental Indemnity or any other
agreements or instruments that govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies.  Borrower
acknowledges that Lender and its Affiliates engage in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 13.21  Brokers and Financial Advisors.  Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than KeyBank Real Estate Capital (“Broker”), and Borrower
shall be solely responsible for payment of all commissions, finder’s fees or
similar amounts due and payable to Broker pursuant to the terms of their
separate agreement, all of which commissions, finder’s fees or similar amounts
shall be paid to Broker by Borrower on the Execution Date.  Borrower shall
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and disbursements) in any way relating to or arising from a
claim by any Person (including Broker) that such Person acted on behalf of
Borrower or Lender in





82



 

 

connection with the transactions contemplated herein.  The provisions of this
Section 13.21 shall survive the expiration and termination of this Agreement and
the payment of the Debt.  Borrower acknowledges that Lender may have been
involved in other transactions with Broker, and Borrower agrees that it shall
have no rights against Lender or defenses to Borrower’s obligations under the
Loan Documents or the Environmental Indemnity due to any such relationship.

Section 13.22  Prior Agreements.  This Agreement, the other Loan Documents and
the Environmental Indemnity contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written,
including, without limitation, the loan application, are superseded by the terms
of this Agreement, the other Loan Documents and the Environmental Indemnity.

Section 13.23  Liability of Borrower.  The obligations of Borrower under this
Agreement, the Security Instrument and the other Loan Documents are subject to
the limitations on recourse set forth in Section 10.1.

Section 13.24  Joint and Several Liability.  If more than one Person has
executed this Agreement as “Borrower,” the representations, covenants,
warranties and obligations of all such Persons hereunder shall be joint and
several.

Section 13.25  Counterparts.  This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original and all of which together shall constitute a single agreement.

Section 13.26  Time Of The Essence.  Time shall be of the essence with respect
to all of Borrower’s obligations under this Agreement, the other Loan Documents
and the Environmental Indemnity.

Section 13.27  No Merger.  In the event that Lender should become the owner of
the Property, there shall be no merger of the estate created by the Security
Instrument with the fee estate in the Property.

[NO FURTHER TEXT ON THIS PAGE]

 

 

 



83



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the date of this
Agreement.

 

 

 

 

 

 

LENDER:

 

 

 

INSURANCE STRATEGY FUNDING CORP. LLC,

 

a Delaware limited liability company

 

 

 

By:

J.P. Morgan Investment Management Inc.,

 

 

a Delaware corporation, as SPV Agent

 

 

 

 

 

By:

 

 

 

Name:

Darrell Graf

 

 

Title:

Vice President

 





JPMAM / Country Club Apartments – Signature Page to Loan Agreement



 

 

 

 

 

 

BORROWER:

 

 

 

 

 

MILL STREET GARDENS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

NewReal, Inc.,

 

 

a Massachusetts corporation,

 

 

its Manager

 

 

 

 

 

By:

 

 

 

Name:

Ronald Brown

 

 

Title:

President

 

 

 



JPMAM / Country Club Apartments – Signature Page to Loan Agreement



 

 

 

SCHEDULE 3.22

MATERIAL AGREEMENTS

1.   None.

 

 

 



JPMAM / Country Club Apartments – Schedule 3.22 to Loan Agreement



 

 

SCHEDULE 4.27

Required Repairs

1.   Life/Safety Items - Repair the following items at Building 52, as further
described in the Property Condition Report, on or before the date that is one
hundred twenty (120) days from the date hereof:

a.    Trip hazard

b.   Broken railings

2.   Van Parking – Install one van-designated parking space near the leasing
office at the Property, as further described in the Property Condition Report,
on or before the date that is one hundred eighty (180) days from the date
hereof.

 

 

 



JPMAM / Country Club Apartments – Schedule 4.27 to Loan Agreement



 

 

 

EXHIBIT A

RENT ROLL

(See Attached.)

 

 

 



JPMAM / Country Club Apartments – Exhibit A to Loan Agreement



 

 

 

EXHIBIT B

ORGANIZATIONAL CHART

(See Attached.)

 

 

 



JPMAM / Country Club Apartments – Exhibit B to Loan Agreement



 

 

 

EXHIBIT C

O&M PROGRAM

(See Attached.)

 





JPMAM / Country Club Apartments – Exhibit C to Loan Agreement



 

 

EXHIBIT D

DEVELOPMENT ACCESS EASEMENT AREA

 

Picture 1 [nen20191231ex1030f13c3001.jpg]

 

 

JPMAM / Country Club Apartments – Exhibit C to Loan Agreement

